Exhibit 10.2

 

Execution Version

 

 

$4,000,000,000

 

REVOLVING CREDIT AGREEMENT

 

Dated as of August 18, 2014

 

among

 

ABBVIE INC.

 

and

 

ABBVIE PRIVATE LIMITED, 
as Borrowers,

 

the GUARANTOR
party hereto,

 

VARIOUS FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Syndication Agents

 

BARCLAYS BANK PLC

BNP PARIBAS

DEUTSCHE BANK SECURITIES INC.

HSBC BANK USA, N.A.

and

SOCIÉTÉ GÉNÉRALE,

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

2

 

 

 

SECTION 1.01

Certain Defined Terms

2

 

 

 

SECTION 1.02

Computation of Time Periods

26

 

 

 

SECTION 1.03

Accounting Terms

26

 

 

 

SECTION 1.04

Terms Generally

26

 

 

 

SECTION 1.05

Currency Translations

27

 

 

 

SECTION 1.06

Jersey Terms

27

 

 

 

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

27

 

 

 

SECTION 2.01

The Advances

27

 

 

 

SECTION 2.02

Making the Advances

28

 

 

 

SECTION 2.03

[Reserved]

29

 

 

 

SECTION 2.04

Fees

29

 

 

 

SECTION 2.05

Termination or Reduction of the Commitments

30

 

 

 

SECTION 2.06

Repayment of Advances

30

 

 

 

SECTION 2.07

Interest on Advances

30

 

 

 

SECTION 2.08

Interest Rate Determination

32

 

 

 

SECTION 2.09

Optional Conversion of Advances

32

 

 

 

SECTION 2.10

Optional and Mandatory Prepayments of Advances

33

 

 

 

SECTION 2.11

Increased Costs

33

 

 

 

SECTION 2.12

Illegality

34

 

 

 

SECTION 2.13

Payments and Computations

35

 

 

 

SECTION 2.14

Taxes

36

 

 

 

SECTION 2.15

Sharing of Payments, Etc.

42

 

i

--------------------------------------------------------------------------------


 

 

 

 

SECTION 2.16

Use of Proceeds

42

 

 

 

SECTION 2.17

Evidence of Debt

42

 

 

 

SECTION 2.18

Defaulting Lenders

43

 

 

 

SECTION 2.19

Mitigation

44

 

 

 

SECTION 2.20

VAT

45

 

 

 

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

46

 

 

 

SECTION 3.01

Conditions Precedent to Effective Date

46

 

 

 

SECTION 3.02

Conditions Precedent to Closing Date

47

 

 

 

SECTION 3.03

Conditions to Advances after the Closing Date

48

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

48

 

 

 

SECTION 4.01

Representations and Warranties

48

 

 

 

ARTICLE V COVENANTS

 

53

 

 

 

SECTION 5.01

Affirmative Covenants

53

 

 

 

SECTION 5.02

Negative Covenants

60

 

 

 

SECTION 5.03

Financial Covenant

62

 

 

 

SECTION 5.04

Limitations on Activities of AbbVie NewCo and its Subsidiaries During the
Certain Funds Period and Prior to the Closing Date

63

 

 

 

ARTICLE VI EVENTS OF DEFAULT

64

 

 

 

SECTION 6.01

Events of Default

64

 

 

 

ARTICLE VII THE AGENTS

67

 

 

 

SECTION 7.01

Authorization and Action

67

 

 

 

SECTION 7.02

Administrative Agent Individually

67

 

 

 

SECTION 7.03

Duties of Administrative Agent; Exculpatory Provisions

67

 

 

 

SECTION 7.04

Reliance by Administrative Agent

68

 

 

 

SECTION 7.05

Delegation of Duties

69

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.06

Resignation of Administrative Agent

69

 

 

 

SECTION 7.07

Non-Reliance on Administrative Agent and Other Lenders

70

 

 

 

SECTION 7.08

Indemnification

70

 

 

 

SECTION 7.09

Other Agents

70

 

 

 

ARTICLE VIII Guaranty

 

71

 

 

 

SECTION 8.01

Guaranty

71

 

 

 

SECTION 8.02

No Termination

71

 

 

 

SECTION 8.03

Waiver by the Guarantor

71

 

 

 

SECTION 8.04

Subrogation

71

 

 

 

SECTION 8.05

Waiver of Defenses

71

 

 

 

SECTION 8.06

Exhaustion of Other Remedies Not Required

72

 

 

 

SECTION 8.07

Stay of Acceleration

73

 

 

 

SECTION 8.08

Jersey Guarantor

73

 

 

 

ARTICLE IX MISCELLANEOUS

73

 

 

 

SECTION 9.01

Amendments, Etc.

73

 

 

 

SECTION 9.02

Notices, Etc.

74

 

 

 

SECTION 9.03

No Waiver; Remedies

76

 

 

 

SECTION 9.04

Costs and Expenses

76

 

 

 

SECTION 9.05

Right of Setoff

78

 

 

 

SECTION 9.06

Binding Effect

79

 

 

 

SECTION 9.07

Assignments and Participations

79

 

 

 

SECTION 9.08

Confidentiality

83

 

 

 

SECTION 9.09

Governing Law

84

 

 

 

SECTION 9.10

Execution in Counterparts

84

 

 

 

SECTION 9.11

Jurisdiction, Etc.

84

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.12

Patriot Act Notice

84

 

 

 

SECTION 9.13

No Advisory or Fiduciary Responsibility

85

 

 

 

SECTION 9.14

Waiver of Jury Trial

85

 

 

 

SECTION 9.15

Conversion of Currencies

85

 

 

 

SECTION 9.16

Borrower Obligations Joint and Several; Acquisition Cancellation

86

 

SCHEDULES

 

 

 

 

 

Schedule I

-

Commitments

Schedule II

-

Administrative Agent’s Office; Certain Addresses for Notices

Schedule 4.01(f)

-

Legal Proceedings

Schedule 5.01(h)

-

Affiliate Transactions

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Notice of Borrowing

Exhibit B

-

Form of Assignment and Acceptance

Exhibit C

-

Form of U.S. Tax Certificate

 

iv

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT

 

This Revolving Credit Agreement (this “Agreement”) dated as of August 18, 2014
is among AbbVie Inc., a corporation organized and existing under the laws of
Delaware (“AbbVie”), AbbVie Private Limited, a private limited company organized
and existing under the laws of Jersey (“AbbVie NewCo” and, together with AbbVie,
each a “Borrower” and collectively the “Borrowers”), the Guarantor (as defined
below) that is party hereto, the Lenders (as defined below) that are parties
hereto, and JPMorgan Chase Bank, N.A., as administrative agent (together with
any successor thereto appointed pursuant to Article VII, and including any
applicable designated Affiliate, the “Administrative Agent”) for the Lenders.

 

RECITALS

 

WHEREAS, AbbVie NewCo, a newly formed Subsidiary of AbbVie, intends to directly
or indirectly acquire (the “Acquisitions”) pursuant to the Offer Documents or
Scheme Documents, as applicable (each as defined below) (a) all of the
outstanding shares of Shire which are subject to the Scheme or Takeover Offer
(as the case may be) for consideration in cash (the “Cash Consideration”) and
newly issued ordinary shares of AbbVie NewCo, which acquisition will be effected
pursuant to a Scheme or a Takeover Offer (each, as defined below) (the “Shire
Acquisition”) and (b) all of the outstanding capital stock of AbbVie for
consideration consisting of newly issued ordinary shares of AbbVie NewCo, which
acquisition will be effected pursuant to a merger of a newly created indirect
Subsidiary of AbbVie NewCo organized under the laws of Delaware (“Company Merger
Sub”) with and into AbbVie with AbbVie as the surviving company (the “Company
Merger”).

 

WHEREAS, in connection with the Acquisitions, AbbVie NewCo and/or AbbVie
Holdings Private Limited, a private limited company organized and existing under
the laws of Jersey (“New Foreign HoldCo”), intends to finance the payment of the
Cash Consideration, the repayment of Existing Shire Indebtedness (as defined
below) and the payment of fees and expenses related to the Acquisitions from
funds received from AbbVie NewCo and/or New Foreign HoldCo from the following
sources:  (i) the proceeds of up to $15,500,000,000 in senior unsecured notes
(the “New Senior Notes”) of AbbVie NewCo or, to the extent that the New Senior
Notes are not issued at or prior to the time the Acquisitions are consummated,
the proceeds of up to £9,100,000,000 (or an equivalent in Dollars thereof) in
borrowings by AbbVie NewCo under a tranche of the Bridge Facility, (ii) the
proceeds of up to £3,200,000,000 (or an equivalent in Dollars thereof) from
borrowings by New Foreign HoldCo under the Term Loan Facility and (iii) at least
$5,000,000,000 cash on hand at New Foreign HoldCo and the Consolidated Group, or
in lieu of a portion thereof, the proceeds of up to £1,200,000,000 (plus any
increases thereof permitted under the Bridge Credit Agreement (as in effect on
the Effective Date)) (or an equivalent in Dollars thereof) in borrowings by
AbbVie NewCo under a tranche of the Bridge Facility.  The transactions set forth
in the preceding two paragraphs above are collectively referred to as the
“Transactions”.

 

IN CONSIDERATION THEREOF the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01                                      Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“AbbVie” has the meaning set forth in the recitals hereto.

 

“AbbVie NewCo” has the meaning set forth in the recitals hereto.

 

“Acceptance Condition” means, in respect of a Takeover Offer, the condition to
the Takeover Offer with respect to the number of acceptances to the Takeover
Offer which must be secured to declare the Takeover Offer unconditional as to
acceptances (as set out in the Offer Press Announcement and which shall be
acceptances having been received that would, when aggregated with all Shire
Shares (excluding shares held in treasury) directly or indirectly owned by
AbbVie NewCo, result in AbbVie NewCo (directly or indirectly) holding shares
representing at least 662/3% of all Shire Shares (excluding any shares held in
treasury) as at the date on which the Takeover Offer is declared unconditional
as to acceptances).

 

“Acquisition Cancellation” means the occurrence of a Mandatory Cancellation
Event prior to the consummation of the Acquisitions or the Acquisitions
otherwise having been duly terminated in their entirety prior to the
consummation thereof.  AbbVie shall provide the Administrative Agent prompt
written notice of the occurrence of an Acquisition Cancellation.

 

“Acquisitions” means the Shire Acquisition and the Company Merger.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Lender pursuant to its Commitment to a Borrower
as part of a Borrowing.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control”

 

2

--------------------------------------------------------------------------------


 

(including the terms “controlling”, “controlled by” and “under common control
with”) of a Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

 

“Agent Parties” has the meaning set forth in Section 9.02(c).

 

“Agents” means, collectively, the Administrative Agent, the Arranger, the other
Lead Arrangers, each Syndication Agent and each Documentation Agent.

 

“Agreement” has the meaning set forth in the introduction hereto.

 

“Agreement Currency” has the meaning set forth in Section 9.15.

 

“Agreement Value” means, with respect to any Hedge Agreement at any date of
determination, the amount, if any, that would be payable to any counterparty
thereunder in respect of the “agreement value” under such Hedge Agreement if
such Hedge Agreement were terminated on such date, calculated as provided in the
International Swap Dealers Association, Inc. Code of Standard Wording,
Assumptions and Provisions for Swaps, 1986 Edition.

 

“Alternative Currency” means Sterling, Euro and any other currency (a) for which
Eurocurrency Rates can be determined by reference to the applicable Reuters
screen as provided in the definition of “Eurocurrency Rate” and (b) that has
been designated by the Administrative Agent as an Alternative Currency at the
request of the Borrowers and with the consent of (i) the Administrative Agent
and (ii) each Lender.  In order to implement any Alternative Currency approved
by the Lenders (other than Sterling or Euro), the Administrative Agent and the
Borrowers may make any technical or operational changes to this agreement as
necessary without any further consent from any Lenders.

 

“Anti-Corruption Laws” has the meaning set forth in Section 4.01(s).

 

“Applicable Creditor” has the meaning set forth in Section 9.15.

 

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office, branch, Subsidiary or affiliate
of such Lender as such Lender may from time to time specify to the Borrowers and
the Administrative Agent.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Eurocurrency Rate
Advances

 

Applicable
Margin for Base
Rate Advances

 

Level 1:

 

AA-/Aa3 or above

 

0.625

%

0.000

%

 

3

--------------------------------------------------------------------------------


 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Eurocurrency Rate
Advances

 

Applicable
Margin for Base
Rate Advances

 

Level 2:

 

Less than Level I but at least A+/A1

 

0.750

%

0.000

%

Level 3:

 

Less than Level 2 but at least A/A2

 

0.875

%

0.000

%

Level 4:

 

Less than Level 3 but at least A-/A3

 

1.00

%

0.000

%

Level 5:

 

Less than Level 4 but at least BBB+/Baa1

 

1.125

%

0.125

%

Level 6:

 

Less than Level 5 but at least BBB/Baa2

 

1.25

%

0.250

%

Level 7:

 

Less than Level 6

 

1.50

%

0.500

%

 

“Applicable Percentage” means, in the case of the commitment fee paid pursuant
to Section 2.04(a), as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable Percentage

 

Level 1:

 

AA-/Aa3 or above

 

0.060

%

Level 2:

 

Less than Level I but at least A+/A1

 

0.070

%

Level 3:

 

Less than Level 2 but at least A/A2

 

0.080

%

Level 4:

 

Less than Level 3 but at least A-/A3

 

0.100

%

Level 5

 

Less than Level 4 but at least BBB+/Baa1

 

0.125

%

Level 6

 

Less than Level 5 but at least BBB/Baa2

 

0.150

%

Level 7

 

Less than Level 6

 

0.175

%

 

“Arranger” means J.P. Morgan Securities LLC.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Availability Period” means the period starting on the Closing Date and ending
on the Commitment Termination Date.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMorgan Chase Bank,
N.A. as its “prime rate,”

 

4

--------------------------------------------------------------------------------


 

and (c) the Eurocurrency Rate on such day (or, if such day is not a Business
Day, the next preceding Business Day) for a deposit in Dollars with a maturity
of one month plus 1.00%.  The “prime rate” is a rate set by JPMorgan Chase Bank,
N.A. based upon various factors including JPMorgan Chase Bank, N.A.’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by JPMorgan Chase
Bank, N.A. shall take effect at the opening of business on the day specified in
the public announcement of such change.

 

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

 

“Borrowed Debt” means any Debt for money borrowed, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt represented by
notes, bonds, debentures or other similar evidences of Debt for money borrowed.

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant UK Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to the Borrowers and the Administrative Agent.

 

“Borrower Materials” has the meaning specified in Section 5.01(i).

 

“Borrowers” has the meaning set forth in the recitals of this Agreement.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders to a Borrower pursuant to Section 2.01.

 

“Borrowing Minimum” means $10,000,000.

 

“Borrowing Multiple” means $1,000,000.

 

“Bridge Credit Agreement” has the meaning specified in the definition of “Bridge
Facility”.

 

“Bridge Facility” means the commitments and any advances made under the 364-Day
Bridge Credit Agreement, dated as of July 17, 2014 (the “Bridge Credit
Agreement”), among AbbVie NewCo, as borrower, AbbVie and New Foreign HoldCo, as
guarantors, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, Chicago, London or Jersey and any day on which
dealings in Dollar or Sterling deposits are conducted by and between banks in
the London interbank eurocurrency market; provided that when used in connection
with a Eurocurrency Rate Advance denominated in Euro, the term “Business Day”
shall also exclude any day on which TARGET is not open for the settlement of
payments in Euro.

 

5

--------------------------------------------------------------------------------


 

“Cash Consideration” has the meaning set forth in the recitals hereto.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Certain Funds Period”  means the period commencing on the Effective Date and
ending on the date on which a Mandatory Cancellation Event occurs or exists, for
the avoidance of doubt, on such date but immediately after the relevant
Mandatory Cancellation Event occurs or first exists.

 

“Certain Funds Purposes” means:

 

(i)                                     where the Shire Acquisition proceeds by
way of a Scheme:

 

(a)                                 payment (directly or indirectly) of the cash
price payable by AbbVie NewCo or New Foreign Holdco to the holders of the Scheme
Shares in consideration of such Scheme Shares being acquired by AbbVie NewCo or
New Foreign HoldCo;

 

(b)                                 payment (directly or indirectly) of any cash
payments required in relation to any options over Shire Shares;

 

(c)                                  financing (directly or indirectly) the
fees, costs and expenses in respect of the Transactions; and

 

(d)                                 repayment of Existing Shire Indebtedness; or

 

(ii)                                  where the Shire Acquisition proceeds by
way of a Takeover Offer:

 

(a)                                 payment (directly or indirectly) of all or
part of the cash price payable by AbbVie NewCo or New Foreign HoldCo to the
holders of the Shire Shares subject to the Takeover Offer in consideration of
the acquisition of such Shire Shares pursuant to the Takeover Offer;

 

(b)                                 payment (directly or indirectly) of the cash
consideration payable to the holders of Shire Shares pursuant to the operation
by AbbVie NewCo or New Foreign HoldCo of the procedures contained in Articles
117 and 121 of the Jersey Companies Law;

 

(c)                                  financing (directly or indirectly) the
consideration payable to holders of options to acquire Shire Shares pursuant to
any proposal in respect of those options as required by the City Code;

 

(d)                                 financing (directly or indirectly) the fees,
costs and expenses in respect of the Transactions; and

 

(e)                                  repayment of Existing Shire Indebtedness.

 

6

--------------------------------------------------------------------------------


 

“City Code” means the City Code on Takeovers and Mergers.

 

“Clean-up Date” has the meaning set forth in Section 6.01.

 

“Closing Date” means the date on which each of the conditions set forth in
Section 3.02 have been satisfied (or waived in accordance with Section 9.01).

 

“Commitment” means as to any Lender, the commitment of such Lender to make an
Advance pursuant to Section 2.01, as such commitment may be reduced from time to
time pursuant to the terms hereof.  The initial amount of each Lender’s
Commitment is (a) the amount set forth in the column labeled “Commitment”
opposite such Lender’s name on Schedule I hereto, or (b) if such Lender has
entered into any Assignment and Acceptance, the amount set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d), as such amount may be reduced pursuant to Section 2.05.  As of
the Effective Date, the aggregate amount of the Commitments is $4,000,000,000,
as such amount may be reduced in accordance with Section 2.05 or 6.01.

 

“Commitment Termination Date” means the date that is the fifth anniversary of
the Closing Date.

 

“Company Merger” has the meaning set forth in the recitals hereto.

 

“Company Merger Sub” has the meaning set forth in the recitals hereto.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Reporting Entity and its Subsidiaries for such period determined in
accordance with GAAP plus the following, to the extent deducted in calculating
such Consolidated net income:  (a) Consolidated Interest Expense, (b) the
provision for Federal, state, local and foreign taxes based on income, profits,
revenue, business activities, capital or similar measures payable by the
Reporting Entity and its Subsidiaries in each case, as set forth on the
financial statements of the Consolidated Group, (c) depreciation and
amortization expense, (d) any extraordinary or unusual charges, expenses or
losses, (e) net after-tax losses (including all fees and expenses or charges
relating thereto) on sales of assets outside of the ordinary course of business
and net after-tax losses from discontinued operations, (f) any net after-tax
losses (including all fees and expenses or charges relating thereto) on the
retirement of debt, (g) any other nonrecurring or non-cash charges, expenses or
losses (including charges, fees and expenses incurred in connection with the
Transactions or any issuance of Debt or equity, acquisitions, investments,
restructuring activities, asset sales or divestitures permitted hereunder,
whether or not successful) (h) minority interest expense, and (i) non-cash stock
option expenses, non-cash equity-based compensation and/or non-cash expenses
related to stock-based compensation, and minus, to the extent included in
calculating such Consolidated net income for such period, the sum of (i) any
extraordinary or unusual income or gains, (ii) net after-tax gains (less all
fees and expenses or charges relating thereto) on the sales of assets outside of
the ordinary course of business and net after-tax gains from discontinued
operations (without

 

7

--------------------------------------------------------------------------------


 

duplication of any amounts added back in clause (b) of this definition),
(iii) any net after-tax gains (less all fees and expenses or charges relating
thereto) on the retirement of debt, (iv) any other nonrecurring or non-cash
income and (v) minority interest income, all as determined on a Consolidated
basis. Except to the extent the Acquisition Cancellation occurs, Consolidated
EBITDA will be calculated on a pro forma basis as if the Transactions and any
related incurrence or repayment of Debt by the Reporting Entity or any of its
Subsidiaries had occurred on the first day of the relevant period, but shall not
take into account any cost savings projected to be realized as a result of such
acquisition or disposition other than cost savings permitted to be included
under Regulation S-X of the Securities and Exchange Commission. In addition, in
the event that the Reporting Entity or any of its Subsidiaries acquired or
disposed of any Person, business unit or line of business or made any investment
during the relevant period, Consolidated EBITDA will be determined giving pro
forma effect to such acquisition, disposition or investment as if such
acquisition, disposition or investment and any related incurrence or repayment
of Debt had occurred on the first day of the relevant period, but shall not take
into account any cost savings projected to be realized as a result of such
acquisition or disposition other than cost savings permitted to be included
under Regulation S-X of the Securities and Exchange Commission.

 

“Consolidated Group” means, prior to the consummation of the Shire Acquisition
and the Company Merger, AbbVie and its Subsidiaries and thereafter, AbbVie NewCo
and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Reporting Entity and its Subsidiaries on a Consolidated basis
determined in accordance with GAAP, including the imputed interest component of
capitalized lease obligations during such period, and all commissions, discounts
and other fees and charges owed with respect to letters of credit, if any, and
net costs under Hedge Agreements; provided that if the Reporting Entity or any
of its Subsidiaries acquired or disposed of any Person or line of business
during the relevant period (including for the avoidance of doubt, if applicable,
the Transactions and the Acquisitions), Consolidated Interest Expense will be
determined giving pro forma effect to any incurrence or repayment of Debt
related to such acquisition or disposition as if such incurrence or repayment of
Debt had occurred on the first day of the relevant period.

 

“Consolidated Net Assets” means the aggregate amount of assets (less applicable
reserves and other properly deductible items) after deducting therefrom all
current liabilities, as set forth on the Consolidated balance sheet of the
Consolidated Group most recently furnished to the Lenders pursuant to
Section 5.01(i)(ii) prior to the time as of which Consolidated Net Assets shall
be determined.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of the Reporting Entity and its Subsidiaries determined
on a Consolidated basis as of such date.

 

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Reporting Entity on the first day of such period
or whose election

 

8

--------------------------------------------------------------------------------


 

to the board of directors of the Reporting Entity is approved by a majority of
the other Continuing Directors.

 

“Conversion”, “Convert”, or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

“Court” means the Royal Court of Jersey.

 

“Court Meeting” means the meeting or meetings of Scheme Shareholders (or any
adjournment thereof) to be convened by order of the Court under
Article 125(1) of the Jersey Companies Law for the purposes of considering and,
if thought fit, approving the Scheme.

 

“Court Order” means the Act of Court sanctioning the Scheme under
Article 125(2) of the Jersey Companies Law.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below directly guaranteed in any
manner by such Person, or the payment of which is otherwise provided for by such
Person, and (i) all Debt referred to in clauses (a) through (h) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article VI that notice be given
or time elapse or both.

 

“Default Interest” has the meaning specified in Section 2.07(b).

 

9

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrowers or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrowers, to
confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of (A) the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a governmental authority or (B) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian or
custodian or similar official by a governmental authority under or based on the
law of the country where such Person is organized if the applicable law of such
jurisdiction requires that such appointment not be publicly disclosed, in any
such case, where such ownership or action, as applicable, does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding as to such Lender absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.18(b))
upon delivery of written notice of such determination to the Borrowers and each
Lender.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

10

--------------------------------------------------------------------------------


 

“Documentation Agent” means each of Barclays Bank PLC, BNP Paribas, Deutsche
Bank AG New York Branch, HSBC Bank USA, N.A. and Société Générale.

 

“Dollar Equivalent” means, on any date, (a) with respect to any amount in
Dollars, such amount, and (b) with respect to any amount in any currency other
than Dollars, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such currency at the time in effect pursuant to the provisions of
such Section 1.05.

 

“Dollars” and the “$” sign each means lawful currency of the United States.

 

“Effective Date” means the date the conditions set forth in Section 3.01 are
satisfied (or waived in accordance with Section 9.01).

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $10,000,000,000; (d) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $10,000,000,000, so long as such bank is
acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); and (e) any
other Person approved by the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, by the Borrowers, such approval not to
be unreasonably withheld or delayed; provided, however, that no Defaulting
Lender (or Person who would be a Defaulting Lender upon becoming a Lender) nor
any Borrower nor any Affiliate of a Borrower shall qualify as an Eligible
Assignee.

 

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by a Person publicly identified on the most current list of
“Specially Designated Nationals and Blocked Persons” published by OFAC, (ii) is
the target of a sanctions program or sanctions list (A) administered by OFAC,
the European Union or Her Majesty’s Treasury, or (B) under the International
Emergency Economic Powers Act, the Trading with the Enemy Act, the Iran
Sanctions Act, the Comprehensive Iran Sanctions, Accountability and Divestment
Act, and the Iran Threat Reduction and Syria Human Rights Act, each as amended,
section 1245 of the National Defense Authorization Act for Fiscal Year 2012 or
any Executive Order promulgated pursuant to any of the foregoing (collectively
(A) and (B) referred to as “Sanctions”) or (iii) resides, is organized or
chartered, or has a place of business in a country or territory that is the
subject of a Sanctions program administered by OFAC that prohibits dealing with
the government of such country or territory (unless such Person has an
appropriate license to transact business in such country or territory or
otherwise is permitted to reside, be organized or chartered or maintain a place
of business in such country or territory without violating any Sanctions).

 

11

--------------------------------------------------------------------------------


 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests”  means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a Borrower’s controlled group, or under common control with a
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means:

 

(a)                                 (i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30-day notice requirement with respect to such event has been waived by the
PBGC, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to subsection (2) of such Section) are being met with a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days;

 

(b)                                 the application for a minimum funding waiver
with respect to a Plan;

 

12

--------------------------------------------------------------------------------


 

(c)                                  the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA);

 

(d)                                 the cessation of operations at a facility of
a Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA;

 

(e)                                  the withdrawal by a Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA;

 

(f)                                   the conditions for the imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or

 

(g)                                  the institution by the PBGC of proceedings
to terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that could constitute
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.

 

“Euro” or “€” means the single currency adopted by participating member states
of the European Community in accordance with legislation of the European
Community relating to the Economic and Monetary Union.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for the applicable currency for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to (or in the case of Advances
in Sterling, on the date of) the commencement of such Interest Period; provided
that if the Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided further that, if the Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency, then the Eurocurrency
Rate shall be the Interpolated Rate at such time; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.  “Interpolated Rate” means, at any time, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for

 

13

--------------------------------------------------------------------------------


 

which that Screen Rate is available in the applicable currency) that is shorter
than the Impacted Interest Period and (b) the Screen Rate for the shortest
period (for which that Screen Rate is available for the applicable currency)
that exceeds the Impacted Interest Period, in each case, at such time; provided
further that if no Screen Rate is available for the applicable currency, the
Eurocurrency Rate shall be the arithmetic mean (rounded up to four decimal
places) of the rates quoted by the Reference Banks to leading banks in the
London interbank market for the offering of deposits in the applicable currency
for such Interest Period, in each case as of 11:00 A.M., London time on the
Quotation Day.

 

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or
Alternative Currency that bears interest as provided in Section 2.07(a)(ii).

 

“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable at any time during such Interest Period under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor thereto) for determining the actual reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Rate Advances is determined) having a term equal to such Interest
Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day as set forth on
the Reuters WRLD Page for such currency.  In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrowers, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Taxes” has the meaning specified in Section 2.14(a).

 

“Existing Credit Agreement” means the Five Year Credit Agreement, dated as of
July 18, 2012, among AbbVie, the lenders from time to time party thereto, and
Bank of America, N.A., as administrative agent.

 

14

--------------------------------------------------------------------------------


 

“Existing Public Notes” means AbbVie’s (i) 1.200% Senior Notes due 2015 in an
aggregate principal amount of $3,500,000,000; (ii) 1.750% Senior Notes due 2017
in an aggregate principal amount of $4,000,000,000; (iii) 2.000% Senior Notes
due 2018 in an aggregate principal amount of $1,000,000,000; (iv) 2.900% Senior
Notes due 2022 in an aggregate principal amount of $3,100,000,000; (v) 4.400%
due 2042 in an aggregate principal amount of $2,600,000,000; and (vi) Floating
Rate Senior Notes due 2015 in an aggregate principal amount of $500,000,000,
each as issued under an Indenture, dated as of November 8, 2012 (the
“Indenture”), between AbbVie and U.S. Bank National Association, as trustee (the
“Trustee”), as supplemented by Supplemental Indenture No. 1, dated as of
November 8, 2012, between AbbVie and the Trustee.

 

“Existing Shire Indebtedness” means Indebtedness of Shire existing on the
Closing Date.

 

“FATCA” means Sections 1471 through 1474 of the U.S. Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version of such
Sections that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the U.S.
Internal Revenue Code and any intergovernmental agreements between the United
States and any other jurisdiction entered into in connection with the foregoing
(including any treaty, law, regulation or other official guidance enacted in any
other jurisdiction pursuant to any such intergovernmental agreement).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to JPMorgan
Chase Bank, N.A. on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Start Date” means the date that is 60 calendar days after the Effective
Date.

 

“GAAP” has the meaning specified in Section 1.03.

 

“General Meeting” means the extraordinary general meeting of the holders of
Shire Shares (or any adjournment thereof) to be convened in connection with the
implementation of a Scheme.

 

“Guaranteed Obligations” has the meaning specified in Section 8.01.

 

“Guarantor” means New Foreign Holdco.

 

15

--------------------------------------------------------------------------------


 

“Guaranty” has the meaning specified in Section 8.01.

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

 

“HMRC DT Treaty Passport scheme” means the H.M. Revenue and Customs Double
Taxation Treaty Passport scheme.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board (or any successor board or agency),
as in effect on the date of the election, if any, by the Borrowers to change
GAAP to IFRS.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Information” has the meaning specified in Section 9.08.

 

“Initial Lender” has the meaning specified in the definition of “Lenders”.

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into Eurocurrency
Rate Advance and ending on the last day of the period selected by the applicable
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the applicable Borrower pursuant to the provisions below. 
The duration of each such Interest Period shall be one, two, three or six
months, as such Borrower may, upon written notice received by the Administrative
Agent not later than 11:00 A.M. (Local Time) on the third Business Day prior to
the first day of such Interest Period (or on the Business Day prior to the first
day of such Interest Period in the case of Advances denominated in Sterling),
select; provided, however, that:

 

(a)                                 a Borrower may not select any Interest
Period that ends after the Commitment Termination Date;

 

(b)                                 Interest Periods commencing on the same date
for Eurocurrency Rate Advances comprising part of the same Borrowing shall be of
the same duration (it being understood that a Borrower shall be permitted to
make multiple Borrowings consisting of Eurocurrency Rate Advances on the same
date, each of which may be of different durations);

 

16

--------------------------------------------------------------------------------


 

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day, provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next succeeding calendar month, the last day of
such Interest Period shall occur on the immediately preceding Business Day; and

 

(d)                                 whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Impacted Interest Period” has the meaning provided in the definition of
“Eurocurrency Rate”.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

 

“Interpolated Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

 

“Jersey Companies Law” means the Companies (Jersey) Law 1991.

 

“Judgment Currency” has the meaning set forth in Section 9.15.

 

“Lead Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Morgan Stanley Senior Funding, Inc.

 

“Lenders” means, collectively, (a) each bank, financial institution and other
institutional lender listed on the signature pages hereof (each, an “Initial
Lender”) and (b) each Eligible Assignee that shall become a party hereto
pursuant to Section 9.07(a), (b) and (c).

 

“Lender Parties” has the meaning specified in Section 8.01.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement and any amendments or notes entered into
in connection herewith.

 

“Loan Party” means each of the Borrowers and the Guarantor.

 

“Local Time” means, with respect to any extensions of credit hereunder
denominated in Dollars, Chicago time, with respect to any extensions of credit
hereunder

 

17

--------------------------------------------------------------------------------


 

denominated in Sterling or Euro, London time, and with respect to any extensions
of credit in any other Alternative Currency, such time as is separately agreed
by the Administrative Agent and the Borrowers pursuant to the definition of
“Alternative Currency”.

 

“Long Stop Date” means July 31, 2015.

 

“Losses” has the meaning specified in Section 9.04(b).

 

“Mandatory Cancellation Event” means the occurrence of any of the following
conditions or events:

 

(i)                           where the Shire Acquisition proceeds by way of a
Scheme:

 

(a)                                 the Court Meeting is held (and not adjourned
or otherwise postponed) to approve the Scheme at which a vote is held to approve
the Scheme, but the Scheme is not so approved in accordance with
Article 125(2) of the Jersey Companies Law by the requisite majority of the
Scheme Shareholders at such Court Meeting;

 

(b)                                 the General Meeting is held (and not
adjourned or otherwise postponed) to pass the Scheme Resolutions at which a vote
is held on the Scheme Resolutions, but the Scheme Resolutions are not passed by
the requisite majority of the shareholders of Shire at such General Meeting;

 

(c)                                  an application for the issuance of the
Court Order is made to the Court (and not adjourned or otherwise postponed) but
the Court (in its final judgment) refuses to grant the Court Order;

 

(d)                                 either the Scheme lapses or it is withdrawn
with the consent of the Panel or by order of the Court;

 

(e)                                  a Court Order is issued but not filed with
the Registrar within five Business Days of its issuance; or

 

(f)                                   the date which is 15 days after the Scheme
Effective Date,

 

unless, in respect of paragraphs (a) to (e) inclusive above, for the purpose of
switching from a Scheme to a Takeover Offer, within 5 Business Days of such
event AbbVie or its Subsidiary has notified the Administrative Agent it intends
to issue, and then within 10 Business Days after delivery of such notice does
issue, an Offer Press Announcement and provides a copy to the Administrative
Agent (in which case no Mandatory Cancellation Event shall have occurred);

 

(ii)                                  where the Shire Acquisition proceeds by
way of a Takeover Offer:

 

(a)                                 such Takeover Offer lapses, terminates or is
withdrawn with the consent of the Panel unless, for the purpose of switching
from a Takeover Offer to a Scheme, within 5 Business Days of such event AbbVie
or its Subsidiary has

 

18

--------------------------------------------------------------------------------


 

notified the Administrative Agent it intends to issue, and then within 10
Business Days after delivery of such notice does issue, a Press Release and
provides a copy to the Administrative Agent (in which case no Mandatory
Cancellation Event shall have occurred); or

 

(b)                                 the date which is six weeks after the date
(or to the extent necessary to address a minority shareholder’s application to
Court in protest thereof and written notice is provided to the Administrative
Agent on or prior to the end of such initial six week period, twelve weeks after
the date) that AbbVie NewCo or New Foreign HoldCo serves notice under
Article 117 of the Jersey Companies Law to buy out minority shareholders;

 

(iii)                     the date upon which all payments made or to be made
for Certain Funds Purposes have been paid in full in cleared funds; or

 

(iv)                    the Long Stop Date.

 

“Margin Stock” has the meaning provided in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of any Borrower or the Consolidated Group
taken as a whole, (b) the rights and remedies of the Administrative Agent or any
Lender under this Agreement, taken as a whole, or (c) the ability of the
Borrowers, taken as a whole, or the Guarantor to perform their or its payment
obligations under this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of a Borrower
or any ERISA Affiliate and at least one Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which a Borrower or
any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in
the event such plan has been or were to be terminated.

 

“New Foreign HoldCo” has the meaning set forth in the recitals hereto.

 

“New Senior Notes” has the meaning set forth in the recitals hereto.

 

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

19

--------------------------------------------------------------------------------


 

“Notice” has the meaning specified in Section 9.02(d).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Offer Documents” means the Takeover Offer Document and the Offer Press
Announcement.

 

“Offer Press Announcement” means a press announcement released by or on behalf
of AbbVie announcing that the Shire Acquisition is to be effected by a Takeover
Offer and setting out the terms and conditions of the Takeover Offer.

 

“Original Press Release” has the meaning specified in Section 3.01(d).

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” has the meaning specified in Section 2.14(b).

 

“Panel” means the Panel on Takeovers and Mergers.

 

“Participant Register” has the meaning specified in Section 9.07(e).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 5.01(i).

 

20

--------------------------------------------------------------------------------


 

“Press Release” means a press announcement released by or on behalf of AbbVie
announcing that the Shire Acquisition is to be effected by a Scheme and setting
out the terms and conditions of the Scheme.

 

“Previously Delivered Financial Statements” means (a) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of AbbVie and its Subsidiaries and, to the extent publicly available at
that time, Shire and its Subsidiaries, for the fiscal years ended on
December 31, 2011, December 31, 2012 and December 31, 2013 and (b) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of AbbVie and its Subsidiaries and, to the extent publicly
available at that time, Shire and its Subsidiaries, for the fiscal quarter ended
March 31, 2014.

 

“Principal Domestic Property” means any building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, used primarily for manufacturing, processing, research, warehousing or
distribution located in the United States (excluding its territories and
possessions and Puerto Rico) owned or leased by any member of the Consolidated
Group the net book value of which on the date as of which the determination is
being made exceeds 2% of Consolidated Net Assets, other than any such building
structure or other facility or portion of any thereof (a) which is an air or
water pollution control facility financed by obligations issued by a State or
local governmental unit or (b) which the Chief Executive Officer, any President,
the Chief Financial Officer, the Controller or the Treasurer of the Reporting
Entity determines in good faith is not of material importance to the total
business conducted, or assets owned, by the Consolidated Group taken as a whole.

 

“Projections” means any projections and any forward looking statements
(including statements with respect to booked business) of the Consolidated Group
furnished to the Lenders or the Administrative Agent by or on behalf of a
Borrower prior to the Closing Date.

 

“Public Debt Rating” means, as of any date and subject to the provisions of the
next succeeding sentence, the lowest rating that has been most recently
announced by each of S&P or Moody’s, as the case may be, for any class of
non-credit enhanced long-term senior unsecured debt issued by AbbVie NewCo (or
if the Acquisition Cancellation occurs, AbbVie).  For purposes of the
foregoing:  (a) if only one of S&P and Moody’s shall have in effect a Public
Debt Rating, the Applicable Percentage and the Applicable Margin shall be
determined by reference to the available rating; (b) if neither S&P nor Moody’s
shall have in effect a Public Debt Rating, the Applicable Percentage and the
Applicable Margin shall be set in accordance with Level 7 under the definition
of Applicable Percentage or Applicable Margin, as the case may be; (c) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Percentage and the Applicable Margin shall be based upon the higher
of such ratings, except that, in the event that the lower of such ratings is
more than one level below the higher of such ratings, the Applicable Percentage
and the Applicable Margin shall be based upon the level immediately above the
lower of such ratings; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the

 

21

--------------------------------------------------------------------------------


 

date on which such change is first announced publicly by the rating agency
making such change; and (e) if S&P or Moody’s shall change the basis on which
ratings are established, each reference to the Public Debt Rating announced by
S&P or Moody’s, as the case may be, shall refer to the then equivalent rating by
S&P or Moody’s, as the case may be.

 

“Public Lender” has the meaning set forth in Section 5.01.

 

“Quotation Day” means with respect to the applicable currency for any Interest
Period, two Business Days prior to the first day of such Interest Period, unless
market practice differs in the London interbank market for the applicable
currency, in which case the Quotation Day shall be determined by the
Administrative Agent in accordance with market practice in the London interbank
market (and if quotations would normally be given by leading banks in the London
interbank market on more than one day, the Quotation Day shall be the last of
those days), it being understood the Quotation Date for Sterling shall be the
first day of such Interest Period.

 

“Recipient” has the meaning specified in Section 2.20.

 

“Reference Banks” means such banks as may be appointed by the Administrative
Agent (and agreed by such bank) in consultation with the Borrowers.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Registrar” means the Registrar of Companies for Jersey.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Relevant Party” has the meaning specified in Section 2.20.

 

“Removal Effective Date” has the meaning provided in Section 7.06(b).

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Commitments at such time or, if the Commitments have been terminated at such
time pursuant to Section 2.05 or 6.01, Lenders owed more than 50% of the
aggregate unpaid principal amount of the Advances owing to Lenders at such time;
provided that the Commitment of, and the Advances held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Reporting Entity” has the meaning specified in Section 5.01(i).

 

“Resignation Effective Date” has the meaning provided in Section 7.06(a).

 

“Responsible Officer” means, with respect to any Borrower, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Controller, any
Assistant Treasurer, the Director, Capital Markets and Global Treasury
Operations and the General Counsel of such Borrower (or other executive officer
of such Borrower performing similar functions)

 

22

--------------------------------------------------------------------------------


 

or any other officer of such Borrower responsible for overseeing or reviewing
compliance with this Agreement.

 

“Restricted Margin Stock” means Margin Stock owned by the Consolidated Group the
value of which (determined as required under clause 2(i) of the definition of
“Indirectly Secured” set forth in Regulation U) represents not more than 33% of
the aggregate value (determined as required under clause (2)(i) of the
definition of “Indirectly Secured” set forth in Regulation U), on a consolidated
basis, of the property and assets of the Consolidated Group (excluding any
Margin Stock) that is subject to the provisions of Section 5.02(a) or (b).

 

“S&P” means Standard & Poor’s Financial Services LLC (or any successor thereof).

 

“Sanctions” has the meaning specified in the definition of Embargoed Person.

 

“Scheme” means a scheme of arrangement under Article 125 of the Jersey Companies
Law between Shire and the Scheme Shareholders pursuant to which AbbVie NewCo or
New Foreign HoldCo will become the holder of all of the Scheme Shares in
accordance with the Scheme Documents, subject to such changes and amendments to
the extent not prohibited by the Loan Documents.

 

“Scheme Circular” means the document issued by or on behalf of Shire to
shareholders of Shire setting out the terms and conditions of and an explanatory
statement in relation to the Scheme, stating the recommendation of the Scheme
Acquisition and the Scheme to the shareholders of Shire by the board of
directors of Shire and setting out the notices of the Court Meeting and the
General Meeting as such document may be amended from time to time to the extent
such amendment is not prohibited by the Loan Documents.

 

“Scheme Documents” means the Press Release and the Scheme Circular.

 

“Scheme Effective Date” means the date on which the Court Order sanctioning the
Scheme is duly delivered on behalf of Shire to the Registrar in accordance with
Article 125(3) of the Jersey Companies Law.

 

“Scheme Resolutions” means the resolutions of the Shire Shareholders which are
required to implement the Scheme and which are referred to and substantially in
the form set out in the Scheme Circular and which are to be proposed at the
General Meeting.

 

“Scheme Shareholders” means the registered holders of Scheme Shares at the
relevant time.

 

“Scheme Shares” means the Shire Shares which are subject to the Scheme in
accordance with its terms.

 

“Screen Rate” has the meaning set forth in the definition of “Eurocurrency
Rate”.

 

23

--------------------------------------------------------------------------------


 

“Shire” means Shire plc.

 

“Shire Acquisition” has the meaning set forth in the recitals hereto.

 

“Shire Group” means Shire and its Subsidiaries.

 

“Shire Shares” means all of the issued share capital of Shire other than two
subscriber ordinary shares of £1.00 each.

 

“Significant Subsidiary” means any Subsidiary of the Reporting Entity that
constitutes a “significant subsidiary” under Regulation S-X promulgated by the
Securities and Exchange Commission, as in effect from time to time.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of a Borrower
or any ERISA Affiliate and no Person other than such Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which a Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

 

“Sterling” and the “£” sign each means lawful currency of the United Kingdom.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Supplier” has the meaning specified in Section 2.20.

 

“Syndication Agent” means each of Bank of America, N.A. and Morgan Stanley
Senior Funding, Inc.

 

“Takeover Offer” means a “takeover offer” within the meaning of
Article 116(1) of the Jersey Companies Law proposed to be made by or on behalf
of AbbVie NewCo or New Foreign HoldCo to acquire (directly or indirectly) Shire
Shares, substantially on the terms and conditions set out in an Offer Press
Announcement (as such offer may be amended in any way which is not prohibited by
the terms of the Loan Documents).

 

“Takeover Offer Document” means the document issued by or on behalf of AbbVie
NewCo or New Foreign HoldCo and dispatched to shareholders of Shire in respect
of a Takeover Offer containing the terms and conditions of the Takeover Offer
reflecting the Offer Press Announcement in all material respects as such
document may be

 

24

--------------------------------------------------------------------------------


 

amended from time to time to the extent such amendment is not prohibited by the
Loan Documents.

 

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term Loan Facility” means the commitments and any advances made under the Term
Loan Credit Agreement, dated as of August 18, 2014, among New Foreign HoldCo, as
borrower, AbbVie and AbbVie NewCo, as guarantors, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

 

“Transactions” has the meaning set forth in the recitals hereto.

 

“Trustee” has the meaning specified in the definition of “Existing Public
Notes”.

 

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

 

“UK Borrower” means any Borrower (i) that is organized, formed under the laws of
or is a tax resident of the United Kingdom or (ii) payments from which under
this Agreement or any other Loan Document are subject to withholding Taxes
imposed by the laws of the United Kingdom.

 

“United States” and “U.S.” each means the United States of America.

 

“Unrestricted Margin Stock” means any Margin Stock owned by the Consolidated
Group which is not Restricted Margin Stock.

 

“VAT” means:

 

(a)                                 any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

(b)                                 any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

25

--------------------------------------------------------------------------------


 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02                                      Computation of Time Periods. 
In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including”, the word
“through” means “through and including” and each of the words “to” and “until”
mean “to but excluding”.

 

SECTION 1.03                                      Accounting Terms.  Except as
otherwise expressly provided herein, all accounting terms not specifically
defined herein shall be construed in accordance with, and all financial data
(including financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, generally accepted accounting
principles as in effect in the United States from time to time (“GAAP”);
provided that at any time after the Effective Date, the Reporting Entity may
elect to apply IFRS accounting principles in lieu of GAAP and, upon any such
election, references herein to GAAP shall thereafter be construed to mean IFRS,
provided further that any calculation or determination in this Agreement that
requires the application of GAAP for periods that include fiscal quarters ended
prior to the Reporting Entity’s election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP (it being agreed
that all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Debt or other liabilities of a member of the Consolidated Group at “fair value”,
as defined therein and (ii) any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof).  If at any time any change in GAAP
(including as a result of an election by the Reporting Entity to apply IFRS)
would affect the calculation of any covenant set forth herein and either the
Reporting Entity or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Reporting Entity shall negotiate in good faith to
amend such covenant to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such covenant shall continue to be calculated in
accordance with GAAP prior to such change and (ii) the Reporting Entity shall
provide to the Administrative Agent and the Lenders, concurrently with the
delivery of any financial statements or reports with respect to such covenant,
statements setting forth a reconciliation between calculations of such covenant
made before and after giving effect to such change in GAAP.

 

SECTION 1.04                                      Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument

 

26

--------------------------------------------------------------------------------


 

or other document as from time to time amended, restated, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein and (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereto.

 

SECTION 1.05                                      Currency Translations.  The
Administrative Agent shall determine the Dollar Equivalent of each Advance
denominated in an Alternative Currency as of (x) the last Business Day of each
fiscal quarter and (y) the date of any borrowing or continuation of any Advance
denominated in an Alternative Currency (each such date, a “Calculation Date”),
in each case using the Exchange Rate for such currency in relation to Dollars in
effect on the date that is three Business Days prior to such Calculation Date,
and each such amount shall be the Dollar Equivalent of such Advance until the
next required calculation thereof pursuant to this sentence.  The Administrative
Agent shall notify the Borrowers and the Lenders of each calculation of the
Dollar Equivalent of each Advance.

 

SECTION 1.06                                      Jersey Terms.  In each Loan
Document, where it relates to a person incorporated or formed or having its
centre of main interests in Jersey, a reference to:

 

(a)                                 a winding up, administration or dissolution
includes, without limitation, bankruptcy (as that term is interpreted pursuant
to Article 8 of the Interpretation (Jersey) Law 1954), any procedure or process
referred to in Part 21 of the Jersey Companies Law, and any other similar
proceedings affecting the rights of creditors generally under Jersey law, and
shall be construed so as to include any equivalent or analogous proceedings;

 

(b)                                 a receiver, administrative receiver,
administrator or the like includes, without limitation, the Viscount of the
Royal Court of Jersey, autorisés or any other person performing the same
function of each of the foregoing; and

 

(c)                                  Lien or a security interest includes,
without limitation, any hypothèque whether conventional, judicial granted or
arising by operation of law and any security interest created pursuant to the
Security Interests (Jersey) Law 1983 or Security Interests (Jersey) Law 2012 and
any related legislation.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01                                      The Advances.  Each Lender
severally and not jointly agrees, on the terms and conditions hereinafter set
forth to make Advances (on a joint and several basis as between the Borrowers)
denominated in Dollars and/or Alternative Currencies to the Borrowers from time
to time on any Business Day during the Availability Period in an aggregate
amount not

 

27

--------------------------------------------------------------------------------


 

to exceed at any time outstanding such Lender’s Commitment.  Each Borrowing
shall be in an aggregate amount equal to the Borrowing Minimum or a Borrowing
Multiple in excess thereof and shall consist of Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments.  Within the limits of each Lender’s Commitment, each Borrower may
borrow under this Section 2.01, prepay Advances pursuant to Section 2.10 and
reborrow under this Section 2.01.

 

SECTION 2.02                                      Making the Advances.  (a) 
Each Borrowing shall be made on notice by the Borrower making such Borrowing,
given not later than (x) 9:00 A.M. (Local Time) on the third Business Day (or in
the case of Advances denominated in Sterling, on the Business Day) prior to the
date of the proposed Borrowing in the case of a Borrowing consisting of
Eurocurrency Rate Advances or (y) 9:00 A.M. (Chicago time) on the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
to the Administrative Agent, which shall give to each Lender prompt notice
thereof by telecopier or other electronic communication.  Each notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, including by telecopier (or other electronic communication) in
substantially the form of Exhibit A hereto, specifying therein the requested
(i) date of such Borrowing (which shall be a Business Day), (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
(iv) initial Interest Period for such Advance, if such Borrowing is to consist
of Eurocurrency Rate Advances, and (v) account or accounts in which the proceeds
of the Borrowing should be credited.  Each Lender shall, before 12:00 P.M.
(Local Time) in the case of Advances in Alternative Currencies and 11:00 A.M.
(Chicago time) in the case of Advances in Dollars on the date of such Borrowing
make available for the account of its Applicable Lending Office to the
Administrative Agent at the applicable Administrative Agent’s Office, in same
day funds, such Lender’s ratable portion of such Borrowing.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the applicable Borrower in immediately available
funds to the account or accounts specified by such Borrower to the
Administrative Agent in the Notice of Borrowing relating to the applicable
Borrowing.

 

(b)                                 Anything in Section 2.02(a) to the contrary
notwithstanding, (i) Advances denominated in Alternative Currencies may only be
requested and maintained as Eurocurrency Rate Advances (subject to
Section 2.12), (ii) a Borrower may not select Eurocurrency Rate Advances
denominated in Dollars if the obligation of the Lenders to make Eurocurrency
Rate Advances shall then be suspended pursuant to Section 2.08 or 2.12 and
(iii) the Eurocurrency Rate Advances may not be outstanding as part of more than
ten separate Borrowings.

 

(c)                                  Each Notice of Borrowing shall be
irrevocable and binding on the applicable Borrower.  In the case of any
Borrowing that the related Notice of Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the applicable Borrower shall indemnify each Lender
against any reasonable loss, cost or expense incurred by such Lender as a result
of any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any reasonable loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made

 

28

--------------------------------------------------------------------------------


 

by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with Section 2.02(a) and the Administrative Agent may,
in reliance upon such assumption, make available to the applicable Borrower on
such date a corresponding amount.  If and to the extent that any Lender shall
not have so made such ratable portion available to the Administrative Agent,
such Lender and such Borrower severally agree to pay or to repay to the
Administrative Agent forthwith on demand such corresponding amount and to pay
interest thereon, for each day from the date such amount is made available to
such Borrower until the date such amount is paid or repaid to the Administrative
Agent, at (i) in the case of such Borrower, the higher of (A) the interest rate
applicable at the time to Advances comprising such Borrowing and (B) the cost of
funds incurred by the Administrative Agent in respect of such amount and (ii) in
the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.  If a Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period.  If such Lender shall pay to the
Administrative Agent such corresponding principal amount, such amount so paid
shall constitute such Lender’s Advance as part of such Borrowing for all
purposes of this Agreement.  Any payment by a Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(e)                                  The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

(f)                                   If any Lender makes available to the
Administrative Agent funds for any Advance to be made by such Lender as provided
herein, and such funds are not made available to a Borrower by the
Administrative Agent because the conditions to such Borrowing are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

SECTION 2.03                                      [Reserved].

 

SECTION 2.04                                      Fees.  (a)  Commitment Fee. 
The Borrowers agree to pay, to the Administrative Agent, for the account of each
Lender (other than a Defaulting Lender for such time as such Lender is a
Defaulting Lender), a non-refundable commitment fee from the Fee Start Date and
from time to time through and including the date of termination of the
Commitments in full, at a rate per annum (x) from the Fee Start Date until the
date that is 30 days after the Fee Start Date, equal to 0.05% and thereafter
(y)(i) 0.10% until the receipt of a Public Debt Rating (unless the Acquisition
Cancellation occurs, after giving effect to the Acquisitions) and (ii) 

 

29

--------------------------------------------------------------------------------


 

thereafter, equal to the Applicable Percentage per annum, on the aggregate daily
amount of such Lender’s unused Commitments during such period, such fee to be
earned and payable in arrears quarterly on the last Business Day of each March,
June, September and December, and on the date the Commitment terminates in full
or is otherwise reduced to zero.

 

(b)                                 Additional Fees.  The Borrowers shall pay to
the Administrative Agent and Arranger for their account (or that of their
applicable Affiliate) such fees as may from time to time be agreed between any
of the Consolidated Group and the Administrative Agent and/or Arranger.

 

SECTION 2.05                                      Termination or Reduction of
the Commitments.  (a)  Unless previously terminated, the Commitments shall
terminate in full at 5:00 p.m. (Chicago time) on the Commitment Termination
Date.  Additionally, if the Closing Date does not occur prior to 5:00 p.m.
(Chicago time) on July 31, 2015, the Commitments shall terminate in full.  Upon
the occurrence of the Acquisition Cancellation, to the extent the Commitments at
such time exceed $3,000,000,000, the Commitments shall automatically be reduced
to $3,000,000,000 (such reduction to be allocated ratably among the Lenders
based on their Commitments).

 

(b)                                 Ratable Reduction or Termination.  The
Borrowers shall have the right, upon at least three Business Days’ notice to the
Administrative Agent, to terminate in whole or permanently reduce ratably in
part the unused portions of the respective Commitments of the Lenders; provided
that each partial reduction shall be in an aggregate amount of not less than
$10,000,000 and an integral multiple of $1,000,000 in excess thereof; provided
further, that the aggregate amount of the Commitments shall not be reduced to an
amount that is less than the aggregate principal amount of Advances then
outstanding; and provided further that any such notice may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by the Borrowers if such condition is not satisfied.

 

(c)                                  Defaulting Lender Commitment Reductions. 
The Borrowers may terminate the unused amount of the Commitments of any Lender
that is a Defaulting Lender upon not less than three Business Days’ prior notice
to the Administrative Agent (which shall promptly notify the Lenders thereof),
it being understood that notwithstanding such Commitment termination, the
provisions of Section 2.18(c) will continue to apply to all amounts thereafter
paid by a Borrower for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that such termination shall not be deemed to be a waiver or
release of any claim any Borrower, the Administrative Agent or any Lender may
have against such Defaulting Lender.

 

SECTION 2.06                                      Repayment of Advances.  Each
Borrower shall repay to the Administrative Agent, for the ratable account of the
Lenders on the Commitment Termination Date, the aggregate principal amount of
all Advances made to such Borrower outstanding on such date.

 

SECTION 2.07                                      Interest on Advances.  (a) 
Scheduled Interest.  Each Borrower shall pay interest on the unpaid principal
amount of each Advance made to it from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:

 

30

--------------------------------------------------------------------------------


 

(i)                                     Base Rate Advances.  During such periods
as such Advance is a Base Rate Advance, a rate per annum equal at all times to
the sum of (A) the Base Rate in effect from time to time and (B) the Applicable
Margin, payable in arrears quarterly on the last Business Day of each March,
June, September and December, during such periods and on the Commitment
Termination Date.

 

(ii)                                  Eurocurrency Rate Advances.  During such
periods as such Advance is a Eurocurrency Rate Advance, a rate per annum equal
at all times during each Interest Period for such Advance to the sum of (A) the
Eurocurrency Rate for such Interest Period for such Advance, and (B) the
Applicable Margin, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

 

(b)                                 Default Interest.  Upon the occurrence and
during the continuance of an Event of Default pursuant to Section 6.01(a), the
Administrative Agent shall, upon the request of the Required Lenders, require
each Borrower to pay interest (“Default Interest”), which amount shall accrue as
of the date of occurrence of the Event of Default, on (i) amounts that are
overdue, payable in arrears on the dates referred to in Section 2.07(a)(i) or
2.07(a)(ii), at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such overdue amount pursuant to
Section 2.07(a)(i) or 2.07(a)(ii) and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on Base Rate Advances pursuant to
Section 2.07(a)(i), or in the case of amounts due in Alternative Currencies, at
a rate for short term borrowings of Alternative Currencies determined in a
customary manner in good faith by the Administrative Agent, provided, however,
that following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Administrative Agent.

 

(c)                                  Additional Interest on Eurocurrency Rate
Advances.  Each Borrower shall pay to each Lender, so long as and to the extent
such Lender shall be required under regulations of the Board of Governors of the
Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Advance of such Lender made to such
Borrower that is a Eurocurrency Rate Advance, from the date of such Advance
until such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (a) the Eurocurrency Rate
for the applicable Interest Period for such Advance from (b) the rate obtained
by dividing such Eurocurrency Rate by a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance.  Such Lender
shall as soon as practicable provide notice to the Administrative Agent and the
applicable Borrower of any such additional interest arising in connection with
such Advance, which notice shall be conclusive and binding, absent demonstrable
error.

 

31

--------------------------------------------------------------------------------


 

SECTION 2.08                                      Interest Rate Determination. 
(a)  The Administrative Agent shall give prompt notice to the Borrowers and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.07(a)(i) or 2.07(a)(ii).

 

(b)                                 If, with respect to any Eurocurrency Rate
Advances, (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means (including, without limitation, by means of an
Interpolated Rate) do not exist for ascertaining the Eurocurrency Rate for such
Interest Period or (ii) the Required Lenders notify the Administrative Agent
that (x) they are unable to obtain matching deposits in the London inter-bank
market at or about 11:00 A.M. (London time) on the second Business Day before
(or in the case of Borrowings in Sterling, on the Business Day of) the making of
a Borrowing in sufficient amounts to fund their respective Advances as a part of
such Borrowing during its Interest Period or (y) the Eurocurrency Rate for any
Interest Period for such Advances will not adequately and fairly reflect the
cost to the Required Lenders of making, funding or maintaining their respective
Eurocurrency Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the applicable Borrower and the Lenders, whereupon
(A) such Borrower will, on the last day of the then existing Interest Period
therefor, either, in the case of Dollar denominated Advances, (w) prepay such
Advances or (x) Convert such Advances into Base Rate Advances or, in the case of
Alternative Currency denominated Advances, (y) prepay such Advances or
(z) consent to the maintenance of such Advances at a rate for short term
borrowings of the Alternative Currency determined in a customary manner in good
faith by the Administrative Agent and (B) the obligation of the Lenders to make,
or to Convert Dollar denominated Advances into, Eurocurrency Rate Advances shall
be suspended, and any applicable Alternative Currency denominated Advances shall
be made and maintained at a rate for short term borrowings of Alternative
Currency determined in a customary manner in good faith by the Administrative
Agent, until the Administrative Agent shall notify the Borrowers and the Lenders
that the circumstances causing such suspension no longer exist.

 

(c)                                  If a Borrower shall fail to select the
duration of any Interest Period for any Eurocurrency Rate Advances made to such
Borrower in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01, the Administrative Agent will forthwith so
notify such Borrower and the Lenders and such Eurocurrency Rate Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances, or in the case of Eurocurrency Rate Advances
denominated in an Alternative Currency, automatically Convert to a new
Eurocurrency Rate Advance with an Interest Period of one month’s duration.

 

(d)                                 [reserved].

 

(e)                                  Upon the occurrence and during the
continuance of any Event of Default, (i) each Eurocurrency Rate Advance
denominated in Dollars will automatically, on the last day of the then existing
Interest Period therefor, be Converted into a Base Rate Advance (unless the
Required Lenders otherwise consent) and (ii) the obligation of the Lenders to
make, or to Convert Dollar denominated Advances into, Eurocurrency Rate Advances
shall be suspended.

 

SECTION 2.09                                      Optional Conversion of
Advances.  Each Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 10:00 A.M. (Chicago

 

32

--------------------------------------------------------------------------------


 

time) on the third Business Day prior to the date of the proposed Conversion (or
in the case of a Conversion into Base Rate Advances, the Business Day prior) and
subject to the provisions of Sections 2.08 and 2.12, Convert all Advances
denominated in Dollars made to such Borrower of one Type comprising the same
Borrowing into Advances of the other Type;  provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.01 and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b).  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion (which
shall be a Business Day), (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower giving such notice.

 

SECTION 2.10                                      Optional and Mandatory
Prepayments of Advances.  (a) Each Borrower may, upon written notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
the proposed prepayment, given not later than 10:00 A.M. (Chicago time) on the
date (which date shall be a Business Day) of such proposed prepayment, in the
case of a Borrowing consisting of Base Rate Advances, and not later than
10:00 A.M. (Local Time) at least two Business Days prior to the date of such
proposed prepayment, in the case of a Borrowing consisting of Eurocurrency Rate
Advances, and if such notice is given, such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing made to such Borrower in whole or ratably in part, and in the case of
any Eurocurrency Rate Borrowing, together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, however, that
(i) each partial prepayment shall be in an aggregate principal amount of the
Borrowing Minimum or a Borrowing Multiple in excess thereof and (ii) if any
prepayment of a Eurocurrency Rate Advance is made on a date other than the last
day of an Interest Period for such Eurocurrency Rate Advance, such Borrower
shall also pay any amount owing pursuant to Section 9.04(c); and provided,
further, that, subject to clause (ii) of the immediately preceding proviso, any
such notice may state that such notice is conditioned upon the effectiveness of
other credit facilities or the consummation of a specific transaction, in which
case such notice may be revoked by such Borrower if such condition is not
satisfied.

 

(b) In the event and on each occasion that the Dollar Equivalent of the
aggregate principal amount of the Advances exceeds the aggregate Commitments by
105% or more, the Borrowers shall prepay Advances in an aggregate amount such
that after giving effect to such prepayments, the Dollar Equivalent of the
aggregate principal amount of the outstanding Advances does not exceed the
aggregate Commitments.

 

SECTION 2.11                                      Increased Costs.  (a)  If, due
to either (i) the introduction of or any change in or in the interpretation of
any law or regulation or (ii) the compliance with any directive, guideline or
request from any central bank or other governmental authority including, without
limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), in each case
after the date hereof (or with respect to any Lender (or the Administrative
Agent), if later, the date on which such Lender (or the Administrative Agent)
becomes a Lender (or the Administrative Agent)), there shall be any

 

33

--------------------------------------------------------------------------------


 

increase in the cost to any Lender or the Administrative Agent of agreeing to
make or making, funding or maintaining Advances (excluding for purposes of this
Section 2.11 any such increased costs resulting from (i) Taxes as to which such
Lender is indemnified under Section 2.14, (ii) Excluded Taxes, or (iii) Other
Taxes), then the applicable Borrower shall from time to time, upon demand by
such Lender or the Administrative Agent (with a copy of such demand to the
Administrative Agent, if applicable), pay to the Administrative Agent for the
account of such Lender (or for its own account, if applicable) additional
amounts sufficient to compensate such Lender or the Administrative Agent for
such increased cost.  A certificate describing such increased costs in
reasonable detail delivered to the applicable Borrower shall be conclusive and
binding for all purposes, absent demonstrable error.

 

(b)                                 If any Lender reasonably determines that
compliance with any law or regulation or any directive, guideline or request
from any central bank or other governmental authority including, without
limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), in each case
promulgated or given after the date hereof (or with respect to any Lender, if
later, the date on which such Lender becomes a Lender), affects or would affect
the amount of capital, insurance or liquidity required or expected to be
maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital, insurance or liquidity is increased by or based upon
the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, the applicable Borrower shall, from time to time upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender, additional
amounts sufficient to compensate such Lender or such corporation in the light of
such circumstances, to the extent that such Lender reasonably determines such
increase in capital, insurance or liquidity to be allocable to the existence of
such Lender’s Advances or commitment to lend hereunder.  A certificate as to
such amounts submitted to the applicable Borrower and the Administrative Agent
by such Lender shall be conclusive and binding for all purposes, absent
demonstrable error.

 

(c)                                  Notwithstanding anything in this
Section 2.11 to the contrary, for purposes of this Section 2.11, (A) the Dodd
Frank Wall Street Reform and Consumer Protection Act and the rules and
regulations issued thereunder or in connection therewith or in implementation
thereof, and (B) all requests, rules, guidelines and directions promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar or successor agency, or the United States or foreign
regulatory authorities, in each case, pursuant to Basel III) shall be deemed to
have been enacted following the date hereof (or with respect to any Lender, if
later, the date on which such Lender becomes a Lender); provided that no Lender
shall demand compensation pursuant to this Section 2.11(c) unless such Lender is
making corresponding demands on similarly situated borrowers in comparable
credit facilities to which such Lender is a party.

 

SECTION 2.12              Illegality.   Notwithstanding  any other provision of
this Agreement, with respect to Dollar denominated Advances, (a) if any Lender
shall notify the Administrative Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority, including without limitation, any
agency of the European Union or similar monetary or multinational authority,
asserts that it is unlawful, for such Lender or its Eurocurrency Lending Office
to

 

34

--------------------------------------------------------------------------------


 

perform its obligations hereunder to make Eurocurrency Rate Advances or to fund
or maintain Eurocurrency Rate Advances hereunder, (i) each Eurocurrency Rate
Advance of such Lender will automatically, upon such notification, be Converted
into a Base Rate Advance and (ii) the obligation of such Lender to make
Eurocurrency Rate Advances or to Convert Advances into Eurocurrency Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrowers and such Lender that the circumstances causing such suspension no
longer exist and (b) if Lenders constituting the Required Lenders so notify the
Administrative Agent, (i) each Eurocurrency Rate Advance of each Lender will
automatically, upon such notification, Convert into a Base Rate Advance and
(ii) the obligation of each Lender to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers and each Lender that the
circumstances causing such suspension no longer exist.  Notwithstanding any
other provision of this Agreement, if any of the circumstances set forth in
clauses (a) or (b) above arise with respect to Advances denominated in an
Alternative Currency, such Alternative Currency denominated Advances shall be
made or maintained, as applicable, at a rate for short term borrowings of such
Alternative Currency determined in a customary manner in good faith by the
Administrative Agent.

 

SECTION 2.13                                      Payments and Computations. 
(a)  Each Borrower shall make each payment required to be made by it under this
Agreement not later than 11:00 A.M. (Local Time) on the day when due in Dollars
(or (i) with respect to principal, interest or breakage indemnity due in respect
of Advances denominated in an Alternative Currency, in such Alternative Currency
and (ii) with respect to other payments required to be made pursuant to
Section 2.11 or 9.04 that are invoiced in a currency other than Dollars or an
Alternative Currency shall be payable in the currency so invoiced) to the
Administrative Agent at the applicable Administrative Agent’s Office in same day
funds.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
commitment fees ratably (other than amounts payable pursuant to Section 2.02(c),
2.07(c), 2.11, 2.12(i) (or if applicable the last sentence of Section 2.12),
2.14, 2.15 or 9.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(c),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the assignor for amounts which have accrued to but
excluding the effective date of such assignment and to the assignee for amounts
which have accrued from and after the effective date of such assignment.  All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.

 

(b)                                 Each Borrower hereby authorizes each Lender,
if and to the extent payment owed to such Lender by such Borrower is not made
when due hereunder, to charge from time to time against any or all of such
Borrower’s accounts with such Lender any amount so due, unless otherwise agreed
between such Borrower and such Lender.

 

(c)                                  All computations of interest based on the
Base Rate or with respect to any Advances denominated in Sterling shall be made
by the Administrative Agent on the basis of a

 

35

--------------------------------------------------------------------------------


 

year of 365 or, other than with respect to Sterling, 366 days, as the case may
be, and all computations of interest based on the Eurocurrency Rate (other than
with respect to any Advances denominated in Sterling) or the Federal Funds Rate
(other than determinations of the Base Rate made at any time by reference to the
Federal Funds Rate), and of commitment fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or such fees are payable.  Each determination by
the Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent demonstrable error.

 

(d)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(e)                                  Unless the Administrative Agent shall have
received written notice from a Borrower prior to the date on which any payment
is due to the Lenders hereunder that such Borrower will not make such payment in
full, the Administrative Agent may assume that such Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender.  If
and to the extent the applicable Borrower shall not have so made such payment in
full to the Administrative Agent, each Lender shall repay to the Administrative
Agent, following prompt notice thereof, forthwith on demand such amount
distributed to such Lender, together with interest thereon, for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent, at the Federal Funds Rate, or in
the case of amounts in an Alternative Currency, at a rate for short term
borrowings of such Alternative Currency determined in a customary manner in good
faith by the Administrative Agent.

 

SECTION 2.14                                      Taxes.  (a)  Any and all
payments by or on behalf of a Borrower under any Loan Document shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future Taxes, including levies, imposts, deductions, charges
and withholdings, and all liabilities with respect thereto, excluding, in the
case of each Lender and each Agent, (i) taxes imposed on (or measured by) its
overall net income (however denominated), franchise taxes, and branch profits
taxes, in each case only to the extent imposed by the jurisdiction under the
laws of which such Lender or such Agent, as the case may be, is organized or any
political subdivision thereof, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof or as a result of a present
or former connection between such Lender and the jurisdiction imposing such Tax
(other than connections arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Advance or Loan Document), (ii) any branch profits Taxes imposed
by the United States, (iii) backup withholding Tax imposed by the United States
on payments by a Borrower to any Lender, (iv) any Tax that is imposed by the
United States by reason of such recipient’s failure to comply

 

36

--------------------------------------------------------------------------------


 

with Section 2.14(f), (v) United States federal, Jersey or United Kingdom
withholding Tax pursuant to a law in effect at the time such Lender becomes a
party to this Agreement (or designates a new Applicable Lending Office), except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new Applicable Lending Office (or assignment), to
receive additional amounts from a Borrower with respect to such withholding Tax
pursuant to this Section 2.14, and (vi) any taxes imposed under FATCA, including
as a result of such recipient’s failure to comply with Section 2.14(f)(iv) (all
such excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments under any Loan Document being hereinafter
referred to as “Excluded Taxes”).  If a Borrower shall be required by applicable
law to deduct any Taxes from or in respect of any sum payable under any Loan
Document to any Lender or any Agent, (A) such Borrower shall make such
deductions and (B) such Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. If a Borrower shall be required by applicable law to deduct any Taxes other
than Excluded Taxes from or in respect of any sum payable under any Loan
Document to any Lender or any Agent, the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender or
such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made.

 

(b)                                 In addition, without duplication of any
other obligation set forth in this Section 2.14, each Borrower agrees to pay any
present or future stamp and documentary Taxes and any other excise or property
Taxes, charges or similar levies that arise from any payment made by it under
any Loan Document or from the execution, delivery or registration of, or
performance under, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”), except to the extent such Other Taxes are Other
Connection Taxes imposed solely as a result of an assignment or the designation
of a new Applicable Lending Office.

 

(c)                                  Without duplication of any other obligation
set forth in this Section 2.14, each Borrower, as applicable, shall indemnify
each Lender and each Agent for the full amount of Taxes (other than Excluded
Taxes) and Other Taxes (except to the extent such Other Taxes are Other
Connection Taxes imposed solely as a result of an assignment or the designation
of a new Applicable Lending Office) imposed on or paid by such Lender or such
Agent, as the case may be, in respect of Advances made to such Borrower and any
liability (including, without limitation, penalties, interest and expenses)
arising therefrom or with respect thereto.  This indemnification shall be made
within 30 days from the date such Lender or such Agent, as the case may be,
makes written demand therefor.

 

(d)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that a Borrower has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of such Borrower to do so) and (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.07(e) relating
to the maintenance of a Participant Register, in either case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority.  A certificate describing in reasonable detail the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive

 

37

--------------------------------------------------------------------------------


 

absent manifest error.  Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
any Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (d).

 

(e)                                  Within 30 days after the date of any
payment of Taxes or Other Taxes for which a Borrower is responsible under this
Section 2.14, such Borrower shall furnish to the Administrative Agent, at its
address as specified pursuant to Section 9.02, the original or a certified copy
of a receipt evidencing payment thereof.

 

(f)                                   Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the applicable Borrower and the
Administrative Agent, at the time or times reasonably requested by such Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by such Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by a Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable the applicable Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.14(f)(i),
(ii) or (iv) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

Without limiting the generality of the foregoing:

 

(i)                                     any Lender that is a “United States
person” as defined in Section 7701(a)(30) of the Code shall deliver to AbbVie
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of a Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(ii)                                  any Lender that is not a “United States
person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”)
shall, to the extent it is legally entitled to do so, deliver to AbbVie and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of a Borrower or the Administrative Agent), whichever of the
following is applicable:

 

(1)                                 in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS

 

38

--------------------------------------------------------------------------------


 

Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit C-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of AbbVie within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable; or

 

(4)                                 to the extent a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-2 or Exhibit C-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-4 on behalf of
each such direct and indirect partner;

 

(iii)                               any Non-U.S. Lender shall, to the extent it
is legally entitled to do so, deliver to the applicable Borrower and the
Administrative Agent (in such number of copies, as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit such Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

(iv)                              if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as

 

39

--------------------------------------------------------------------------------


 

applicable), such Lender shall deliver to the applicable Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by such Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for the purposes of this clause 2.14(f)(iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  In the event that an additional payment is
made under Section 2.14(a) or 2.14(c) for the account of any Lender and such
Lender, in its sole discretion exercised in good faith, determines that it has
irrevocably received a refund of any tax paid or payable by it in respect of or
calculated with reference to the deduction or withholding giving rise to such
additional payment, such Lender shall, to the extent that it determines that it
can do so without prejudice to the retention of the amount of such refund, pay
to the applicable Borrower such amount as such Lender shall, in its reasonable
discretion exercised in good faith, have determined is attributable to such
deduction or withholding and will leave such Lender (after such payment) in no
worse position than it would have been had such Borrower not been required to
make such deduction or withholding.  Nothing contained in this
Section 2.14(g) shall (i) interfere with the right of a Lender to arrange its
tax affairs in whatever manner it thinks fit or (ii) oblige any Lender to
disclose any information relating to its tax returns, tax affairs or any
computations in respect thereof or (iii) require any Lender to take or refrain
from taking any action that would prejudice its ability to benefit from any
other credits, reliefs, remissions or repayments to which it may be entitled.

 

(h)                                 Additional United Kingdom Withholding Tax
Matters.

 

(i)                                     Subject to (ii) below, each Lender and
each UK Borrower which makes a payment to such Lender shall cooperate in
completing any procedural formalities necessary for such UK Borrower to obtain
authorization to make such payment without withholding or deduction for Taxes
imposed under the laws of the United Kingdom.

 

(ii)                                  (A)  A Lender on the Closing Date that
(x) holds a passport under the HMRC DT Treaty Passport scheme and (y) wishes
such scheme to apply to this Agreement, shall provide its scheme reference
number and its jurisdiction of tax residence to each UK Borrower and the
Administrative Agent; and

 

40

--------------------------------------------------------------------------------


 

(B) a Lender which becomes a Lender hereunder after the day on which this
Agreement closes that (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall provide its
scheme reference number and its jurisdiction of tax residence to each UK
Borrower and the Administrative Agent, and

 

(C)  upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (h)(i) above.

 

(iii)                               If a Lender has confirmed its scheme
reference number and its jurisdiction of tax residence in accordance with
paragraph (h)(ii) above, the UK Borrower(s) shall make a Borrower DTTP filing
with respect to such Lender, and shall promptly provide such Lender with a copy
of such filing; provided that, if:

 

(A)  each UK Borrower making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or

 

(B)  each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

 

(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

(2)  HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 30 days of the date
of such Borrower DTTP Filing;

 

and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall cooperate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.

 

(iv)                              If a Lender has not confirmed its scheme
reference number and jurisdiction of tax residence in accordance with paragraph
(h)(ii) above, no UK Borrower shall make a Borrower DTTP Filing or file any
other form relating to the HMRC DT Treaty Passport scheme in respect of that
Lender’s Commitment(s) or its participation in any Loan unless the Lender
otherwise agrees.

 

(v)                                 Each UK Borrower shall, promptly on making a
Borrower DTTP Filing, deliver a copy of such Borrower DTTP Filing to the
Administrative Agent for delivery to the relevant Lender.

 

(vi)                              Each Lender shall notify the Borrowers and
Administrative Agent if it determines in its sole discretion that it ceases to
be entitled to claim the benefits

 

41

--------------------------------------------------------------------------------


 

of an income tax treaty to which the United Kingdom is a party with respect to
payments made by any UK Borrower hereunder.

 

(i)                                     Each party’s obligations under this
Section 2.14 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under the Loan Documents.

 

(j)                                    For purposes of this Section 2.14, the
term “applicable law” includes FATCA.

 

SECTION 2.15                                      Sharing of Payments, Etc. 
Subject to Section 2.18 in the case of a Defaulting Lender, if any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) on account of the Advances owing to it (other
than pursuant to Section 2.02(c), 2.07(c), 2.11, 2.12(a), 2.14 or 9.04(c)) in
excess of its ratable share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (a) the amount of
such Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.  The provisions of this
Section 2.15 shall not be construed to apply to (A) any payment made by a
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant permitted hereunder.

 

SECTION 2.16                                      Use of Proceeds.  The proceeds
of the Advances shall be available, and the Borrowers agree that they shall
apply such proceeds, towards financing the working capital needs and general
corporate purposes of the Borrowers and their Subsidiaries.

 

SECTION 2.17                                      Evidence of Debt.  (a)  The
Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include (i) the date and amount of each Borrowing made
hereunder by each Borrower, the Type of Advances comprising such Borrowing and,
if appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Administrative Agent from a Borrower hereunder and each Lender’s share thereof.

 

42

--------------------------------------------------------------------------------


 

(b)                                 Entries made reasonably and in good faith by
the Administrative Agent in the Register pursuant to subsection (a) above shall
be prima facie evidence of the amount of principal and interest due and payable
or to become due and payable from a Borrower to each Lender under this
Agreement, absent manifest error; provided, however, that the failure of the
Administrative Agent to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit, expand
or otherwise affect the obligations of the Borrowers under this Agreement.

 

SECTION 2.18                                      Defaulting Lenders.

 

(a)                                 Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender (it being understood that the determination of whether a Lender is no
longer a Defaulting Lender shall be made as described in Section 2.18(b)):

 

(i)                                     such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.04(a);

 

(ii)                                  to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder, and the Commitment and the outstanding
Advances of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender; and

 

(iii)                               the applicable Borrower may, at its sole
expense and effort, require such Defaulting Lender to assign and delegate its
interests, rights and obligations under this Agreement pursuant to Section 9.07.

 

(b)                                 If the applicable Borrower and the
Administrative Agent agree in writing in their discretion that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, such Lender will, to the extent applicable,
purchase at par such portion of outstanding Advances of the other Lenders and/or
make such other adjustments as the Administrative Agent may determine to be
necessary to cause the Advances and unused Commitments to be on a pro rata basis
in accordance with their respective Commitments, whereupon such Lender will
cease to be a Defaulting Lender and will be a Non-Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while such Lender was a
Defaulting Lender; and

 

43

--------------------------------------------------------------------------------


 

provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

 

(c)                                  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6.01 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.05 shall be applied at such time or
times as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second as the applicable Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; third, as the applicable Borrower may request, to be held
in a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, to the payment of any
amounts owing to a Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or otherwise pursuant to this Section 2.18(c) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

SECTION 2.19              Mitigation.  (a)  Each Lender shall promptly notify
the Borrowers and the Administrative Agent of any event of which it has
knowledge that will result in, and will use reasonable commercial efforts
available to it (and not, in such Lender’s good faith judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation by the
Borrowers to pay any amount pursuant to Section 2.11 or 2.14 or (ii) the
occurrence of any circumstance described in Section 2.12 (and, if any Lender has
given notice of any such event described in clause (i) or (ii) above and
thereafter such event ceases to exist, such Lender shall promptly so notify the
Borrowers and the Administrative Agent).  In furtherance of the foregoing, each
Lender will designate a different funding office if such designation will avoid
(or reduce the cost to the Borrowers of) any event described in clause (i) or
(ii) of the preceding sentence and such designation will not, in such Lender’s
good faith judgment, be otherwise disadvantageous to such Lender.

 

(b)                                 Notwithstanding any other provision of this
Agreement, if any Lender fails to notify the Borrowers of any event or
circumstance which will entitle such Lender to compensation pursuant to
Section 2.11 within 180 days after such Lender obtains knowledge of such event
or circumstance, then such Lender shall not be entitled to compensation from the
Borrowers for any amount arising prior to the date which is 180 days before the
date on which such Lender notifies the Borrowers of such event or circumstance.

 

44

--------------------------------------------------------------------------------


 

SECTION 2.20                                      VAT.  Notwithstanding anything
in Section 2.14 to the contrary:

 

(a)                                 All amounts expressed to be payable under a
Loan Document by any Loan Party to a Lender Party which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph (b) below, if VAT is or becomes chargeable on any supply
made by any Lender Party to any Loan Party under a Loan Document and such Lender
Party is required to account to the relevant tax authority for the VAT, that
Loan Party must pay to such Lender Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such Lender Party must promptly provide an appropriate VAT invoice
to that Loan Party).

 

(b)                                 If VAT is or becomes chargeable on any
supply made by any Lender Party (the “Supplier”) to any other Lender Party (the
“Recipient”) under a Loan Document, and any Loan Party other than the Recipient
(the “Relevant Party”) is required by the terms of any Loan Document to pay an
amount equal to the consideration for that supply to the Supplier (rather than
being required to reimburse or indemnify the Recipient in respect of that
consideration):

 

(i)                                     (where the Supplier is the person
required to account to the relevant tax authority for the VAT) the Relevant
Party must also pay to the Supplier (at the same time as paying that amount) an
additional amount equal to the amount of the VAT.  The Recipient must (where
this paragraph (i) applies) promptly pay to the Relevant Party an amount equal
to any credit or repayment the Recipient receives from the relevant tax
authority which the Recipient reasonably determines relates to the VAT
chargeable on that supply; and

 

(ii)                                  (where the Recipient is the person
required to account to the relevant tax authority for the VAT) the Relevant
Party must promptly, following demand from the Recipient, pay to the Recipient
an amount equal to the VAT chargeable on that supply but only to the extent that
the Recipient reasonably determines that it is not entitled to credit or
repayment from the relevant tax authority in respect of that VAT.

 

(c)                                  Where a Loan Document requires any Loan
Party to reimburse or indemnify a Lender Party for any cost or expense, that
Loan Party shall reimburse or indemnify (as the case may be) such Lender Party
for the full amount of such cost or expense, including such part thereof as
represents VAT, save to the extent that such Lender Party reasonably determines
that it is entitled to credit or repayment in respect of such VAT from the
relevant tax authority.

 

(d)                                 Any reference in this Section 2.20 to any
Loan Party shall, at any time when such Loan Party is treated as a member of a
group for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the representative member of such group at
such time (the term “representative member” to have the same meaning as in the
Value Added Tax Act 1994) .

 

45

--------------------------------------------------------------------------------


 

(e)                                  In relation to any supply made by a Lender
Party to any Loan Party under a Loan Document, if reasonably requested by such
Lender Party, that Loan Party must promptly provide such Lender Party with
details of that Loan Party’s VAT registration and such other information as is
reasonably requested in connection with such Lender Party’s VAT reporting
requirements in relation to such supply.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01                                      Conditions Precedent to
Effective Date.  This Agreement shall become effective on and as of the first
date on which the following conditions precedent have been satisfied (with the
Administrative Agent acting reasonably in assessing whether the conditions
precedent are satisfactory) (or waived in accordance with Section 9.01):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement and the other Loan Documents signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include .pdf or facsimile transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)                                 All fees and other amounts then due and
payable by the Consolidated Group to the Administrative Agent, the Arranger and
the Lenders under the Loan Documents or pursuant to any fee or similar letters
relating to the Loan Documents shall be paid, to the extent invoiced by the
relevant person at least one Business Day prior to the Effective Date and to the
extent such amounts are payable on or prior to the Effective Date.

 

(c)                                  The Administrative Agent shall have
received on or before the Effective Date, each dated on or, as applicable, prior
to such date:

 

(i)                                     Certified copies of the resolutions or
similar authorizing documentation of the governing bodies of each Borrower and
the Guarantor authorizing the Transactions and such Person to enter into and
perform its obligations under the Loan Documents to which it is a party;

 

(ii)                                  A good standing certificate or similar
certificate dated a date reasonably close to the Effective Date from the
jurisdiction of formation of the Borrowers and the Guarantor, but only where
such concept is applicable;

 

(iii)                               A customary certificate of the Borrowers and
the Guarantor certifying the names and true signatures of the officers of each
Loan Party authorized to sign this Agreement and the other documents to be
delivered by it hereunder; and

 

46

--------------------------------------------------------------------------------


 

(iv)                              A favorable opinion letter of (i) Skadden,
Arps, Slate, Meagher & Flom LLP and (ii) Ogier Legal, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

 

(d)                                 The Administrative Agent shall have received
a copy, certified by the Borrowers, of the Press Release in the form in which it
was initially issued on July 18, 2014 (the “Original Press Release”).

 

(e)                                  On such date (x) no Default is continuing
or would result from the proposed Borrowing, (y) all the representations and
warranties set forth in Section 4.01 are true or, if a representation or
warranty does not include a materiality concept, true in all material respects
and (z) the Administrative Agent shall have received a certificate of the
Borrowers certifying as to the satisfaction of this condition.

 

(f)                                   The Administrative Agent shall have
received, at least 3 Business Days prior to the Effective Date, so long as
requested no less than 10 Business Days prior to the Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case relating to AbbVie and its Subsidiaries,
including the Borrowers.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date in writing promptly upon such conditions precedent being
satisfied (or waived in accordance with Section 9.01), and such notice shall be
conclusive and binding.

 

SECTION 3.02                                      Conditions Precedent to
Closing Date.  The obligation of each Lender to make an Advance on the Closing
Date is subject to the satisfaction (or waiver in accordance with Section 9.01)
of the following conditions:

 

(a)                                 The Effective Date shall have occurred.

 

(b)                                 On such date (x) no Default is continuing or
would result from the proposed Borrowing, (y) all the representations and
warranties set forth in Section 4.01 are true or, if a representation or
warranty does not include a materiality concept, true in all material respects
and (z) the Administrative Agent shall have received a certificate of the
Borrowers certifying as to the satisfaction of this condition and, as
applicable, to conditions (d) and (e) below.

 

(c)                                  All fees and other amounts due and payable
by the Consolidated Group to the Arranger, the Administrative Agent and the
Lenders under the Loan Documents or pursuant to any fee or similar letters
relating to the Loan Documents shall be paid, to the extent invoiced at least
one Business Day prior to the Closing Date by the relevant person and to the
extent such amounts are payable on or prior to the Closing Date.  To the extent
Advances are to be made on the Closing Date, the Administrative Agent shall have
received a Notice of Borrowing in accordance with Section 2.02.

 

(d)                                 Unless the Acquisition Cancellation shall
have occurred, in which case this condition (d) shall cease to apply, the
conditions to the initial drawing under the Term

 

47

--------------------------------------------------------------------------------


 

Loan Facility (as in effect on the Effective Date) shall have been satisfied or
shall be satisfied substantially contemporaneously therewith.

 

(e)                                  The commitments under the Existing Credit
Agreement shall be terminated in their entirety and no advances or other
obligations thereunder (other than contingent indemnity obligations not then
due) shall remain outstanding.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date as soon as practicable upon its occurrence, and such notice shall
be conclusive and binding.

 

SECTION 3.03                                      Conditions to Advances after
the Closing Date.  The obligation of each Lender to make an Advance on any date
after the Closing Date and during the Availability Period is subject to the
satisfaction (or waiver in accordance with Section 9.01) of the following
conditions:

 

(a)                                 Each of the Effective Date and the Closing
Date shall have occurred.

 

(b)                                 The Administrative Agent shall have received
a Notice of Borrowing in accordance with Section 2.02.

 

(c)                                  On the date of the applicable borrowing
request and on the proposed date of such borrowing (x) no Default is continuing
or would result from the proposed Borrowing, (y) all the representations and
warranties set forth in Section 4.01 (other than Sections 4.01(h)(ii) and (f))
are true or, if a representation or warranty does not include a materiality
concept, true in all material respects.

 

(d)                                 All fees and other amounts due and payable
by the Consolidated Group to the Arranger, the Administrative Agent and the
Lenders under the Loan Documents or pursuant to any fee or similar letters
relating to the Loan Documents shall be paid to the extent invoiced at least two
Business Days prior to the date of the Advance by the relevant person.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01                                      Representations and
Warranties.  Each Loan Party represents and warrants on the Effective Date, the
Closing Date and the date of the making of each Advance (it being understood the
conditions to the Effective Date are solely those set out in Section 3.01 and
the conditions to the Closing Date and each Advance are solely those set out in
Sections 3.02 and 3.03, as applicable) as follows:

 

(a)                                 Each Loan Party is duly organized, validly
existing and in good standing (to the extent that such concept exists) under the
laws of its jurisdiction of organization.

 

(b)                                 The execution, delivery and performance by
each Loan Party of this Agreement and the other Loan Documents to which it is a
party, and the consummation of the transactions (including the Transactions)
contemplated hereby and thereby, (i) are

 

48

--------------------------------------------------------------------------------


 

within such Loan Party’s organizational powers, (ii) have been duly authorized
by all necessary organizational action, (iii) do not contravene (A) such Loan
Party’s charter or by-laws or other organizational documents or (B) any law,
regulation or contractual restriction binding on or affecting such Loan Party
and (iv) will not result in or require the creation or imposition of any Lien
upon or with respect to any of the properties of the Consolidated Group (other
than Liens created or required to be created pursuant to the terms hereof),
except, in the case of clause (iii)(B) and (iv), as would not be reasonably
expected to have a Material Adverse Effect.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
each Borrower and the Guarantor of this Agreement and the consummation of the
transactions (including the Transactions) contemplated hereby, other than the
Panel, as directed by the Panel pursuant to the requirements of the City Code,
anti-trust regulators, as directed by anti-trust regulators, as contemplated by
the Scheme Documents or (as the case may be) the Takeover Offer Documents or as
is obtained by the time required.

 

(d)                                 This Agreement and the other Loan Documents
have been duly executed and delivered by the Loan Parties party thereto. This
Agreement and the other Loan Documents are legal, valid and binding obligations
of the Loan Parties party thereto, enforceable against such Loan Parties in
accordance with its terms, except as affected by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and general principles of equity (whether considered in a
proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

(e)                                  Each of the Previously Delivered Financial
Statements (to the Borrowers’ knowledge with respect to the financial statements
of Shire) present fairly, in all material respects, the consolidated financial
position and results of operations and cash flows of AbbVie and Shire, as
applicable, and their respective consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, except as may be indicated in the
notes thereto and subject to year-end audit adjustments and the absence of
footnotes in the case of unaudited financial statements.

 

(f)                                   There is no action, suit, investigation,
litigation or proceeding (including, without limitation, any Environmental
Action), affecting the Consolidated Group pending or, to the knowledge of the
Borrowers, threatened before any court, governmental agency or arbitrator that
would reasonably be expected to be adversely determined, and if so determined,
(a) would reasonably be expected to have a material adverse effect on the
financial condition or results of operations of the Consolidated Group taken as
a whole (other than the litigation set forth on Schedule 4.01(f) attached
hereto) or (b) would adversely affect the legality, validity and enforceability
of any material provision of this Agreement in any material respect.

 

(g)                                  Following application of the proceeds of
each Advance, not more than 25 percent of the value of the assets of the
Borrowers and of the Consolidated Group, on a Consolidated basis, subject to the
provisions of Section 5.02(a) will be margin stock

 

49

--------------------------------------------------------------------------------


 

(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System).

 

(h)                                 (i)  All written information (other than the
Projections) concerning AbbVie NewCo, Shire, AbbVie and their Subsidiaries and
the transactions contemplated hereby or otherwise prepared by or on behalf of
AbbVie or AbbVie NewCo and their Subsidiaries and furnished to the Agents or the
Lenders in connection with the negotiation of, or pursuant to the terms of, this
Agreement when taken as a whole (and with respect to information regarding the
Shire Group, to the Borrowers’ knowledge), was true and correct in all material
respects as of the date when furnished by such Person to the Agents or the
Lenders and did not, taken as a whole, when so furnished contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not misleading in light of the circumstances under which such statements
were made. The Projections and estimates and information of a general economic
nature prepared by or on behalf of AbbVie, AbbVie NewCo or their Subsidiaries
and that have been furnished by such Person to any Lenders or the Administrative
Agent in connection with the transactions contemplated hereby have been prepared
in good faith based upon assumptions believed by such Person to be reasonable as
of the date of such Projections (it being understood that actual results may
vary materially from the Projections).

 

(ii)  Since December 31, 2013 there has not occurred any event or condition that
has had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

(i)                                     No ERISA Event has occurred or is
reasonably expected to occur with respect to any Plan which would reasonably be
expected to have a Material Adverse Effect.

 

(j)                                    As of the last annual actuarial valuation
date prior to the Effective Date, the AbbVie Pension Plan was not in at-risk
status (as defined in Section 430(i)(4) of the Internal Revenue Code) and no
other Plan was in at-risk status (as defined in Section 430(i)(4) of the
Internal Revenue Code), and since such annual actuarial valuation date there has
been no material adverse change in the funding status of any Plan that would
reasonably be expected to cause such Plan to be in at-risk status (as defined in
Section 430(i)(4) of the Internal Revenue Code).

 

(k)                                 No Borrower nor any ERISA Affiliate (i) is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
or has incurred any such Withdrawal Liability that has not been satisfied in
full or (ii) has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or “critical’ status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA), and no such
Multiemployer Plan is reasonably expected to be in reorganization, insolvent or
in “endangered” or “critical” status.

 

50

--------------------------------------------------------------------------------


 

(l)                                     (i) The operations and properties of the
Consolidated Group comply in all respects with all applicable Environmental Laws
and Environmental Permits except to the extent that the failure to so comply,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect; (ii) all past non-compliance with such
Environmental Laws and Environmental Permits has been resolved without any
ongoing obligations or costs except to the extent that such non-compliance,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; and (iii) no circumstances exist that would be
reasonably expected to (A) form the basis of an Environmental Action against a
member of the Consolidated Group or any of its properties that, either
individually or in the aggregate, would have a Material Adverse Effect or
(B) cause any such property to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law that, either
individually or in the aggregate, would have a Material Adverse Effect.

 

(m)                             (i) None of the properties currently or formerly
owned or operated by a member of the Consolidated Group is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or, to the best knowledge of the Borrowers, is adjacent to any such
property other than such properties of a member of the Consolidated Group that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; (ii) there are no, and never have been any, underground
or aboveground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed of on any property currently owned or operated by any member
of the Consolidated Group or, to the best knowledge of the Borrowers, on any
property formerly owned or operated by a member of the Consolidated Group that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by a member of the
Consolidated Group that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and (iv) Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by a member of the Consolidated Group
or, to the best knowledge of the Borrowers, on any adjoining property that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

(n)                                 No member of the Consolidated Group is
undertaking, and no member of the Consolidated Group has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by a member of the
Consolidated Group have been disposed of in a manner that, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

51

--------------------------------------------------------------------------------


 

(o)                                 No member of the Consolidated Group is an
“investment company”, or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” (each as defined in the Investment
Company Act of 1940, as amended).  Neither the making of any Advances nor the
application of the proceeds or repayment thereof by the Borrowers, nor the
consummation of the other transactions contemplated hereby, will violate any
provision of such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

 

(p)                                 The Advances and all related obligations of
the Loan Parties under this Agreement (including the Guaranty) rank pari passu
with all other unsecured obligations of the Loan Parties that are not, by their
terms, expressly subordinate to the obligations of the Loan Parties hereunder.

 

(q)                                 The proceeds of the Advances will be used in
accordance with Section 2.16.

 

(r)                                    No member of the Consolidated Group or
any of their respective officers or directors (a) have violated or is in
violation of, in any material respects, or has engaged in any conduct or
dealings that would be sanctionable under any applicable material anti-money
laundering law or any Sanctions or (b) is an Embargoed Person; provided that if
any member of the Consolidated Group (other than the Borrowers) becomes an
Embargoed Person pursuant to clause (b)(iii) of the definition thereof as a
result of a country or territory becoming subject to any applicable Sanctions
program after the Effective Date, such Person shall not be an Embargoed Person
so long as (x) the Borrowers are taking reasonable steps to either obtain an
appropriate license for transacting business in such country or territory or to
cause such Person to no longer reside, be organized or chartered or have a place
of business in such country or territory and (y) such Person’s residing, being
organized or chartered or having a place of business in such country or
territory would not be reasonably expected to have Material Adverse Effect.  The
Consolidated Group have adopted and maintain policies and procedures designed to
ensure compliance and are reasonably expected to continue to ensure compliance
with Sanctions.

 

(s)                                   No member of the Consolidated Group is in
violation, in any material respects, of any applicable law, relating to
anti-corruption (including the FCPA, the United Kingdom Bribery Act of 2010 and
the Corruption (Jersey) Law 2006) (“Anti-Corruption Laws”) or counter-terrorism
(including United States Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2011, the USA PATRIOT ACT, the United Kingdom Terrorism
Act of 2000, the United Kingdom Anti-Terrorism, Crime and Security Act of 2011,
the United Kingdom Terrorism (United Nations Measures) Order of 2006, the United
Kingdom Terrorism (United Nations Measures) Order of 2009, the United Kingdom
Terrorist Asset-Freezing etc. Act of 2010 and Terrorism (Jersey) Law 2002).  The
Consolidated Group have adopted and maintain policies and procedures designed to
ensure compliance and are reasonably expected to continue to ensure compliance
with Anti-Corruption Laws.

 

52

--------------------------------------------------------------------------------


 

(t)                                    The Borrowers have delivered to the
Administrative Agent a complete and correct copy of the Scheme Documents (if and
when issued) or, as the case may be, the Offer Documents (if and when issued),
including all schedules and exhibits thereto.  The release of the Offer Press
Announcement and the posting of the Takeover Offer Documents if a Takeover Offer
is pursued has been or will be, prior to their release or posting (as the case
may be) duly authorized by AbbVie NewCo.  Each of the obligations of AbbVie
NewCo under the Takeover Offer Documents is or will be, when entered into and
delivered, the legal, valid and binding obligation of AbbVie NewCo, enforceable
against such Persons in accordance with its terms in each case, except as may be
limited by (i) bankruptcy, insolvency, examination or other similar laws
affecting the rights and remedies of creditors generally and (ii) general
principals of equity.  This clause (t) shall cease to apply (i) if the
Acquisition Cancellation occurs or (ii) after the consummation of the
Acquisitions.

 

(u)                                 The Press Release and the Scheme Circular
(in each case if and when issued) when taken as a whole:  (i) except for the
information that relates to Shire or the Shire Group, do not (or will not if and
when issued) contain (to the best of its knowledge and belief (having taken all
reasonable care to ensure that such is the case)) any statements which are not
in accordance with the facts, or where appropriate, do not omit anything likely
to affect the import of such information and (ii) contain all the material terms
of the Scheme.  This clause (u) shall cease to apply (i) if the Acquisition
Cancellation occurs or (ii) after the consummation of the Acquisitions.

 

(v)                                 If the Shire Acquisition is effected by way
of a Scheme, each of the Scheme Documents complies in all material respects with
the Jersey Companies Law and the City Code, subject to any applicable waivers by
or requirements of the Panel.  This clause (v) shall cease to apply (i) if the
Acquisition Cancellation occurs or (ii) after the consummation of the
Acquisitions.

 

ARTICLE V

 

COVENANTS

 

SECTION 5.01                                      Affirmative Covenants.  So
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Loan Parties will:

 

(a)                                 Compliance with Laws, Etc.  Comply, and
cause each member of the Consolidated Group to comply, with all applicable laws,
rules, regulations and orders (such compliance to include, without limitation,
compliance with ERISA and Environmental Laws), except to the extent that the
failure to so comply, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
or cause to be paid and discharged, before the same shall become delinquent, all
taxes, assessments and governmental charges levied or imposed upon a member of
the Consolidated Group or upon the income, profits or property of a member of
the Consolidated Group, in each case except to the extent that (i) the amount,
applicability or validity thereof is being contested

 

53

--------------------------------------------------------------------------------


 

in good faith and by proper proceedings or (ii) the failure to pay such taxes,
assessments and charges, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Maintenance of Insurance.  Maintain, and
cause each member of the Consolidated Group to maintain, insurance with
responsible and reputable insurance companies or associations (or pursuant to
self-insurance arrangements) in such amounts and covering such risks as is
usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which any member of the Consolidated
Group operates.

 

(d)                                 Preservation of Existence, Etc.  Do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its (i) existence and (ii) rights (charter and statutory) and franchises;
provided, however, that any Loan Party may consummate any merger or
consolidation permitted under Section 5.02(b); and provided further that no Loan
Party shall be required to preserve any such right or franchise if the
management of the Borrowers shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Loan Party and that the
loss thereof is not disadvantageous in any material respect to the Lenders.

 

(e)                                  Visitation Rights.  At any reasonable time
and from time to time during normal business hours (but not more than once
annually if no Event of Default has occurred and is continuing), upon reasonable
notice to the Borrowers, permit the Administrative Agent or any of the Lenders,
or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account, and visit the properties, of
the Consolidated Group, and to discuss the affairs, finances and accounts of the
Consolidated Group with any of the members of the senior treasury staff of the
Borrowers or any other Loan Party.

 

(f)                                   Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Consolidated Group sufficient to permit the preparation of
financial statements in accordance with GAAP.

 

(g)                                  Maintenance of Properties, Etc.  Cause all
of its properties that are used or useful in the conduct of its business or the
business of any member of the Consolidated Group to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, and cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrowers
may be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except, in each case, where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

(h)                                 Transactions with Affiliates.  Conduct, and
cause each member of the Consolidated Group to conduct, all material
transactions otherwise permitted under this Agreement with any of their
Affiliates (excluding the members of the Consolidated Group) on terms that are
fair and reasonable and no less favorable to the Borrowers or

 

54

--------------------------------------------------------------------------------


 

such Subsidiary than it would obtain in a comparable arm’s-length transaction
with a Person not an Affiliate; provided that the provisions of this
Section 5.01(h) shall not apply to the following:

 

(i)                                     the payment of dividends or other
distributions (whether in cash, securities or other property) with respect to
any Equity Interests in a member of the Consolidated Group, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in such
Person or any option, warrant or other right to acquire any such Equity
Interests in such Person;

 

(ii)                                  payment of, or other consideration in
respect of, compensation to, the making of loans to and payment of fees and
expenses of and indemnities to officers, directors, employees or consultants of
a member of the Consolidated Group and payment, or other consideration in
respect of, directors’ and officers’ indemnities;

 

(iii)                               transactions pursuant to any agreement to
which a member of the Consolidated Group is a party on the date hereof and set
forth on Schedule 5.01(h);

 

(iv)                              transactions with joint ventures for the
purchase or sale of property or other assets and services entered into in the
ordinary course of business and in a manner consistent with past practices;

 

(v)                                 transactions ancillary to or in connection
with the Transactions;

 

(vi)                              transactions approved by a majority of
Disinterested Directors of the applicable Borrower or of the relevant member of
the Consolidated Group in good faith; or

 

(vii)                           any transaction in respect of which the
applicable Borrower delivers to the Administrative Agent (for delivery to the
Lenders) a letter addressed to the board of directors of such Borrower (or the
board of directors of the relevant member of the Consolidated Group) from an
accounting, appraisal or investment banking firm that is (a) in the good faith
determination of such Borrower qualified to render such letter and
(b) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to such Borrower or
the relevant member of the Consolidated Group, as applicable, than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.

 

(i)                                     Reporting Requirements.  Furnish to the
Administrative Agent for further distribution to the Lenders:

 

(i)                                     as soon as available and in any event
within 50 days after the end of each of the first three quarters of each fiscal
year of AbbVie (or after the Company Merger, AbbVie NewCo, as applicable the
“Reporting Entity”), a Consolidated

 

55

--------------------------------------------------------------------------------


 

balance sheet of the Consolidated Group as of the end of such quarter and
Consolidated statements of income and cash flows of the Consolidated Group for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter, duly certified by the Chief Financial Officer, the
Controller or the Treasurer of Reporting Entity as having been prepared in
accordance with GAAP (subject to the absence of footnotes and year end audit
adjustments);

 

(ii)                                  as soon as available and in any event
within 100 days after the end of each fiscal year of the Reporting Entity, a
copy of the annual audit report for such year for the Consolidated Group,
containing a Consolidated balance sheet of the Consolidated Group as of the end
of such fiscal year and Consolidated statements of income and cash flows of the
Consolidated Group for such fiscal year, in each case accompanied by an
unqualified opinion or an opinion reasonably acceptable to the Required Lenders
by Ernst & Young LLP or other independent public accountants of recognized
national standing;

 

(iii)                               simultaneously with each delivery of the
financial statements referred to in subclauses (i)(i) and (i)(ii) of this
Section 5.01, a certificate of the Chief Financial Officer, the Controller or
the Treasurer of the Reporting Entity that no Default or Event of Default has
occurred and is continuing (or if such event has occurred and is continuing the
actions being taken by the Reporting Entity to cure such Default or Event of
Default), including, if such covenant is tested at such time, setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03;

 

(iv)                              as soon as possible and in any event within
five days after any Responsible Officer of a Borrower shall have obtained
knowledge of the occurrence of each Default continuing on the date of such
statement, a statement of the Chief Financial Officer, the Controller or the
Treasurer of such Borrower setting forth details of such Default and the action
that such Borrower has taken and proposes to take with respect thereto;

 

(v)                                 promptly after the sending or filing
thereof, copies of all reports that the Reporting Entity sends to any of its
securityholders, in their capacity as such, and copies of all reports and
registration statements that members of the Consolidated Group file with the
Securities and Exchange Commission or any national securities exchange;

 

(vi)                              promptly after a Responsible Officer of a
Borrower obtains knowledge of the commencement thereof, notice of all actions,
suits, investigations, litigations and proceedings before any court,
governmental agency or arbitrator affecting the Consolidated Group of the type
described in Section 4.01(f)(b); and

 

(vii)                           such other information respecting the
Consolidated Group as any Lender through the Administrative Agent may from time
to time reasonably request.

 

56

--------------------------------------------------------------------------------


 

(j)                                    The Scheme and Related Matters. As long
as the Acquisition Cancellation does not occur, the Borrowers shall (or shall
cause the applicable member of the Consolidated Group to):

 

(i)                                     [reserved].

 

(ii)                                  Provide evidence that a Scheme Circular or
(if the Shire Acquisition is effected by way of a Takeover Offer) a Takeover
Offer Document is issued and dispatched as soon as is reasonably practicable and
in any event within 28 days (or such longer period as may be agreed with the
Panel) after the issuance of the Press Release or Offer Press Announcement, as
applicable unless, during that period AbbVie NewCo or New Foreign HoldCo has
elected to convert the Shire Acquisition from a Scheme to a Takeover Offer, or
vice versa (in which case the Scheme Circular or Takeover Offer Document, as
applicable) shall be issued and dispatched as soon as is reasonably practicable
and in any event within 28 days (or such longer period as may be agreed with the
Panel) after the issuance of the Press Release or Offer Press Announcement, as
applicable.

 

(iii)                               Comply in all material respects with the
City Code (subject to any waivers or dispensations granted by the Panel) and all
other applicable laws and regulations in relation to any Takeover Offer or
Scheme.

 

(iv)                              Except as consented to by the Administrative
Agent in writing and save to the extent that following the issue of a Press
Release or an Offer Press Announcement AbbVie NewCo or New Foreign HoldCo elects
to proceed with the Shire Acquisition by way of Takeover Offer or Scheme
respectively, ensure that (i) if the Shire Acquisition is effected by way of a
Scheme, the Scheme Circular corresponds in all respects to the terms and
conditions of the Scheme as contained in the Press Release to which it relates
or (ii) if the Shire Acquisition is effected by way of a Takeover Offer, the
Takeover Offer Document corresponds in all respects to the terms and conditions
of the Takeover Offer as contained in the corresponding Offer Press
Announcement, subject in the case of a Scheme to any variation required by the
Court and in either such case to any variations required by the Panel or which
are not materially adverse to the interests of the Lenders (or where the prior
written consent of the Administrative Agent has been given).

 

(v)                                 Ensure that the Scheme Documents or, if the
Shire Acquisition is effected by way of a Takeover Offer, the Offer Documents,
provided to the Administrative Agent contain all the material terms and
conditions of the Scheme or Takeover Offer, as at that date, as applicable.

 

(vi)                              Not make or approve any modification in the
proposed price per Shire Share or make any other acquisition of any Shire Share
(including pursuant to a Takeover Offer) at a price that is different from the
price per Shire Share stated in the Original Press Release, unless such
modification in price is not materially adverse to the interests of the Lenders
(or where the prior written consent of the Administrative Agent has been given).

 

57

--------------------------------------------------------------------------------


 

(vii)                           Except as consented to by the Administrative
Agent in writing, not amend or waive (i) any term of the Scheme Documents or the
Takeover Offer Documents, as applicable, in a manner materially adverse to the
interests of the Lenders from those in the Original Press Release, or (ii) if
the Shire Acquisition is proceeding as a Takeover Offer, the Acceptance
Condition, save for, (A) in the case of clause (i), any amendment or waiver
required by the Panel, the City Code, a court or any other applicable law,
regulation or regulatory body or (B) in the case of clause (ii), a waiver of the
Acceptance Condition to permit the Takeover Offer to become unconditional with
acceptance of Shire Shares (excluding any shares held in treasury) which, when
aggregated with all Shire Shares owned by AbbVie NewCo (directly or indirectly),
represent not less than 662/3% of all Shire Shares (excluding any shares held in
treasury) as at the date on which the Takeover Offer is declared unconditional
as to acceptances.

 

(viii)                        Not take any action which would require AbbVie
NewCo to make a mandatory offer for the Shire Shares in accordance with Rule 9
of the City Code.

 

(ix)                              Provide the Administrative Agent with copies
of each Offer Document and such information as it may reasonably request
regarding, in the case of a Takeover Offer, the current level of acceptances
subject to any confidentiality, legal, regulatory or other restrictions relating
to the supply of such information.

 

(x)                                 Promptly deliver to the Administrative Agent
the receiving agent certificate issued under Rule 10 of the City Code (where the
Shire Acquisition is being pursued pursuant to a Takeover Offer), any written
agreement between a Borrower or its Affiliates and Shire to the extent material
to the interests of the Lenders in relation to the consummation of the
Acquisitions (in each case, upon such documents or agreements being entered into
by a member of the Consolidated Group), and all other material announcements and
documents published by AbbVie NewCo or New Foreign HoldCo or delivered by AbbVie
NewCo or New Foreign HoldCo to the Panel pursuant to the Takeover Offer or
Scheme (other than the cash confirmation) and all legally binding agreements
entered into by AbbVie NewCo or New Foreign HoldCo in connection with a Takeover
Offer or Scheme, in each case to the extent AbbVie NewCo or New Foreign HoldCo,
acting reasonably, anticipates they will be material to the interests of the
Lenders in connection with the Transactions, except to the extent it is
prohibited by legal (including contractual) or regulatory obligations from doing
so.

 

(xi)                              In the event that a Scheme is switched to a
Takeover Offer or vice versa, (which AbbVie NewCo or New Foreign HoldCo shall be
entitled to do on multiple occasions provided that it complies with the terms of
this Agreement), (i) within the applicable time periods provided in the
definition of “Mandatory Cancellation Event”, procure that the Offer Press
Announcement or Press Release, as the case may be, is issued, and (ii) except as
consented to by the Administrative Agent in writing, ensure that (A) where the
Shire Acquisition is then proceeding by way of a Takeover Offer, the terms and
conditions contained in the Offer Document include the Acceptance Condition and
(B) the conditions to be satisfied

 

58

--------------------------------------------------------------------------------


 

in connection with the Shire Acquisition and contained in the Offer Documents or
the Scheme Documents (whichever is applicable) are otherwise consistent in all
material respects with those contained in the Offer Documents or Scheme
Documents (whichever applied to the immediately preceding manner in which it was
proposed that the Shire Acquisition would be effected)  (to the extent
applicable for the legal form of a Takeover Offer or Scheme, as the case may
be), in each case other than (i) in the case of clause (B), any changes
permitted or required by the Panel or the City Code or are required to reflect
the change in legal form to a Takeover Offer or Scheme or (ii) changes that
could have been made to the Scheme or a Takeover Offer in accordance with the
relevant provisions of this Agreement or which reflect the requirements of the
terms of this Agreement and the manner in which the Shire Acquisition may be
effected, including changes to the price per Shire Share which are made in
accordance with the relevant provisions of this Agreement or any other agreement
between AbbVie NewCo and/or AbbVie and the Administrative Agent.

 

(xii)                           In the case of a Takeover Offer, (i) not declare
the Takeover Offer unconditional as to acceptances until the Acceptance
Condition has been satisfied and (ii) promptly upon AbbVie NewCo or New Foreign
HoldCo acquiring Shire Shares which represent not less than 90% in nominal value
of the Shire Shares to which the Takeover Offer relates, ensure that notices
under Article 117 of the Jersey Companies Law in respect of Shire Shares that
AbbVie NewCo has not yet agreed to directly or indirectly acquire are issued.

 

(xiii)                        In the case of a Scheme, within 90 days of the
Scheme Effective Date, and in relation to a Takeover Offer, within 90 days after
the later of (i) the Closing Date and (ii) the date upon which AbbVie NewCo
(directly or indirectly) owns and/or has agreed to own or acquire and has
received valid acceptances (which have not been withdrawn or cancelled) of Shire
Shares (excluding any shares held in treasury) in respect of, which, when
aggregated with all other Shire Shares owned by AbbVie NewCo (directly or
indirectly), represent not less than 75% of all Shire Shares (excluding any
shares held in treasury), procure that such action as is necessary is taken to
de-list the Shire Shares from the Official List of the Financial Conduct
Authority and to cancel trading in the Shire Shares on the main market for
listed securities of the London stock exchange and as soon as reasonably
practicable thereafter, and subject always to the Jersey Companies Law, use its
reasonable endeavors to re-register Shire as a private limited company.

 

(xiv)                       In the case of a Scheme, upon the occurrence of the
Scheme Effective Date AbbVie NewCo shall own (directly or indirectly) 100% of
the Shire Shares.

 

(k)                                 OFAC and FCPA.  Loan Parties shall ensure
and shall cause each member of the Consolidated Group to ensure, and, to their
knowledge, their respective officers, employees, directors and agents (in their
capacity as officers, employees, directors or agents, respectively, of the
Borrowers or another member of the Consolidated Group), shall ensure, that the
proceeds of any Advances shall not be used by such Persons (i) to

 

59

--------------------------------------------------------------------------------


 

fund any activities or business of or with any Embargoed Person, or in any
country or territory, that at the time of such funding is the target of any
Sanctions, (ii) in any other manner that would result in a violation of any
Sanctions by the Agents, Lenders, AbbVie or any Member of the Consolidated Group
or (iii) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.

 

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of Section 5.01(i) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the Securities and Exchange Commission at http://www.sec.gov (and
a confirming electronic correspondence is delivered or caused to be delivered by
the Borrowers to the Administrative Agent providing notice of such
availability).  Each Borrower hereby acknowledges that the Administrative Agent
and/or the Arranger will make available to the Lenders materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar secure electronic system (the “Platform”).

 

Certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrowers hereby agree
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC”; (x) by marking Borrower
Materials “PUBLIC,” the Borrowers shall be deemed to have authorized the
Administrative Agent and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designed “Public Side Information”; and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” 
Notwithstanding the foregoing, the Borrowers shall be under no obligation to
mark any Borrower Materials “PUBLIC.”

 

SECTION 5.02                                      Negative Covenants.  So long
as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Loan Parties will not:

 

(a)                                 Liens, Etc.  Incur, issue, assume or
guarantee, or permit any member of the Consolidated Group to incur, issue,
assume or guaranty, at any time, any Borrowed Debt secured by a Lien on any
Principal Domestic Property of the Borrowers or any member of the Consolidated
Group, or any shares of stock or Borrowed Debt of any member of the Consolidated
Group (other than Unrestricted Margin Stock), without effectively providing that
the Advances outstanding at such time (together with, if the applicable Borrower
shall so determine, any other Borrowed Debt of such Borrower or such member of
the Consolidated Group existing at such time or thereafter created that is not
subordinate to the Advances) shall be secured equally and ratably with (or prior
to) such secured

 

60

--------------------------------------------------------------------------------


 

Borrowed Debt, so long as such secured Borrowed Debt shall be so secured,
unless, after giving effect thereto, the aggregate amount of all such secured
Borrowed Debt would not exceed 15% of Consolidated Net Assets; provided,
however, that this Section 5.02(a) shall not apply to, and there shall be
excluded from secured Borrowed Debt in any computation under this
Section 5.02(a), Borrowed Debt secured by:

 

(i)                                     Liens on property of, or on any shares
of stock or Borrowed Debt of, any Person existing at the time such Person
becomes a member of the Consolidated Group;

 

(ii)                                  Liens in favor of any member of the
Consolidated Group;

 

(iii)                               Liens on property of a member of the
Consolidated Group in favor of the United States or any State thereof, or any
department, agency or instrumentality or political subdivision of the United
States or any State thereof, or in favor of any other country, or any political
subdivision thereof, to secure partial, progress, advance or other payments
pursuant to any contract or statute;

 

(iv)                              Liens on property (including that of Shire and
its Subsidiaries), shares of stock or Borrowed Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
to secure the payment of all or any part of the purchase price or construction
or improvement cost thereof or to secure any Debt incurred prior to, at the time
of, or within 180 days after, the acquisition of such property or shares or
Borrowed Debt or the completion of any such construction or improvement for the
purpose of financing all or any part of the purchase price or construction or
improvement cost thereof;

 

(v)                                 Liens existing on the Effective Date;

 

(vi)                              Liens incurred in connection with pollution
control, industrial revenue or similar financing;

 

(vii)                           survey exceptions and such matters as an
accurate survey would disclose, easements, trackage rights, leases, licenses,
special assessments, rights of way covenants, conditions, restrictions and
declarations on or with respect to the use of real property, servicing
agreements, development agreements, site plan agreements and other similar
encumbrances incurred in the ordinary course of business and title defects or
irregularities that are of a minor nature and that, in the aggregate, do not
interfere in any material respect with the ordinary conduct of the business of
the Borrowers or any member of the Consolidated Group; and

 

(viii)                        any extension, renewal or replacement (or
successive extensions, renewals or replacements), as a whole or in part, of any
Borrowed Debt secured by any Lien referred to in subclauses (i) through (vi) of
this Section 5.02(a); provided, that (i) such extension renewal or replacement
Lien shall be limited to all or a part of the same property, shares of stock or
Debt that secured the Lien extended, renewed or replaced (plus improvements on
such property) and (ii) the Borrowed Debt secured by such Lien at such time is
not increased.

 

61

--------------------------------------------------------------------------------


 

(b)                                 Mergers, Etc.  Merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (other than Unrestricted Margin Stock) (whether now owned or hereafter
acquired) to, any Person, or permit any member of the Consolidated Group to do
so, except that:

 

(i)                                     any member of (x) the Consolidated Group
other than a Borrower may merge or consolidate with or into or (y) the
Consolidated Group may dispose of assets to, in each case, any other member of
the Consolidated Group;

 

(ii)                                  any Borrower may merge with any other
Person so long as (A) such Borrower is the surviving entity or (B) the surviving
entity shall succeed, by agreement reasonably satisfactory in form and substance
to the Required Lenders, to all of the businesses and operations of such
Borrower and shall assume all of the rights and obligations of such Borrower
under this Agreement and the other Loan Documents (it being understood that
notwithstanding the foregoing, the consummation of the Transactions shall not be
prohibited by this Section 5.02(b) or otherwise pursuant hereto);

 

(iii)                               any member of the Consolidated Group (other
than the Borrowers) may merge or consolidate with or into another Person,
convey, transfer, lease or otherwise dispose of all or any portion of its assets
so long as (A) the consideration received in respect of such merger,
consolidation, conveyance, transfer, lease or other disposition is at least
equal to the fair market value of such assets and (B) no Material Adverse Effect
would reasonably be expected to result from such merger, consolidation,
conveyance, transfer, lease or other disposition;

 

provided, in the cases of clause (i), (ii) and (iii) hereof, that no Default or
Event of Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.

 

(c)                                  Accounting Changes.  Change the Reporting
Entity’s fiscal year-end from December 31 of each calendar year.

 

(d)                                 Change in Nature of Business.  Make any
material change in the nature of the business of the Consolidated Group, taken
as a whole, from that carried out by AbbVie and its Subsidiaries (other than
Shire and its Subsidiaries) on the Effective Date and by Shire and its
Subsidiaries on the Closing Date; it being understood that this
Section 5.02(d) shall (x) not prohibit (i) the Transactions or (ii) members of
the Consolidated Group from conducting any business or business activities
incidental or related to such business as carried on as of the Effective Date
(in the case of AbbVie and its Subsidiaries other than Shire and its
Subsidiaries) or as of the Closing Date (in the case of Shire and its
Subsidiaries) or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto and (y) not be deemed to reference Shire and its
Subsidiaries if the Acquisition Cancellation occurs.

 

62

--------------------------------------------------------------------------------


 

SECTION 5.03                                      Financial Covenant. Total Debt
to EBITDA.  Beginning on the last day of the first full fiscal quarter ending
after the Closing Date and on the last day of each fiscal quarter ending
thereafter, the Loan Parties will not permit, as of the last day of any such
fiscal quarter, the ratio of (x) Consolidated Total Debt at such time to
(y) Consolidated EBITDA of AbbVie NewCo (as the Reporting Entity in the
definitions of Consolidated Total Debt and Consolidated EBITDA) for the four
consecutive fiscal quarter period ending as of such date to exceed, for the last
day of the first two full fiscal quarters ending after the Closing Date, 5.00 to
1.00, for the last day of the third full fiscal quarter ending after the Closing
Date, 4.50 to 1.00, for the last day of the fourth full fiscal quarter ending
after the Closing Date and for the last day of each fiscal quarter thereafter,
4.25 to 1.00; provided that in any event, notwithstanding the foregoing, for the
fiscal quarter ending December 31, 2016 and each fiscal quarter ended
thereafter, such ratio shall be 4.00 to 1.00 and not any other ratio that would
otherwise be applicable as set forth above.

 

Notwithstanding anything to the contrary in this Section 5.03, if the
Acquisition Cancellation occurs, the following shall apply in place of the prior
paragraph:

 

Beginning on the last day of the first full fiscal quarter ending after the
Closing Date and on the last day of each fiscal quarter ending thereafter, the
Loan Parties will not permit, as of the last day of any such fiscal quarter, the
ratio of (x) Consolidated Total Debt at such time to (y) Consolidated EBITDA of
AbbVie (as the Reporting Entity in the definitions of Consolidated Total Debt
and Consolidated EBITDA) for the four consecutive fiscal quarter period ending
as of such date to exceed 3.75 to 1.00.

 

SECTION 5.04                                      Limitations on Activities of
AbbVie NewCo and its Subsidiaries During the Certain Funds Period and Prior to
the Closing Date.  During the Certain Funds Period and immediately prior to the
Closing Date, unless the Acquisition Cancellation has occurred, AbbVie NewCo and
its Subsidiaries shall not (a) incur any Borrowed Debt other than (i) any
intercompany Debt (including for the avoidance of doubt any intercompany Debt
incurred in connection with the Acquisitions) or (ii) Debt incurred under the
Bridge Credit Agreement and otherwise excluded from mandatory prepayments
required thereunder pursuant to Section 2.05(d)(i) of the Bridge Credit
Agreement (as in effect on the Effective Date), (b) own any material assets
other than cash and related deposit and escrow accounts and the Equity Interests
of any of their respective Subsidiaries or (c) otherwise engage in any business
or activity other than (i) the ownership and/or acquisition of the Equity
Interests of New Foreign HoldCo and Company Merger Sub and any other direct or
indirect parent entity of Company Merger Sub that holds no material assets
(other than the Equity Interests of any Subsidiary that is or is a parent entity
of Company Merger Sub) and owes no material liabilities, as applicable, (ii) the
maintenance of their legal existence, including the incurrence of fees, costs
and expenses relating to such maintenance, (iii) to the extent applicable,
participating in tax, accounting and other administrative matters as a member of
the consolidated group of the Borrowers, (iv) incurring fees, costs and expenses
relating to organization overhead including professional fees for legal, tax,
company secretarial, administrative and accounting services and paying taxes,
(v) the execution and delivery of the Loan Documents to which it is a party and
the performance of its obligations thereunder and the borrowing of any Advances
hereunder and the guarantees of the obligations hereunder, (vi) the performance
of its obligations under the under the Scheme Documents or if applicable, the
Offer Documents, (vii) consummating the issuance of the New Senior Notes,
borrowing under the

 

63

--------------------------------------------------------------------------------


 

Bridge Facility or incurring any other Debt for the purpose of reducing the
Commitments (including entering into and borrowing under the Term Loan Facility)
and/or refinancing the Advances outstanding under the Bridge Facility or for the
establishment of a replacement revolving facility for the Existing Credit
Agreement or the incurrence of other Debt incurred in compliance with
Section 2.05(d)(i) of the Bridge Credit Agreement (as in effect on the Effective
Date), (viii) providing indemnification to officers and directors, (ix) taking
all actions, including executing and delivering any related agreements, for the
purpose of engaging in activities incidental to the consummation of the
Transactions, including the execution and delivery of one or more representation
letters or other agreements in connection with cash confirmation, making of
intercompany loans, distributions of cash, cash equivalents or Equity Interests
and/or the making of other investments, in each case consummated in connection
with the Transactions, including executing and implementing the merger agreement
providing for the Company Merger, (x) activities required by the City Code or
the Panel, and (xi) activities necessary or advisable for or incidental to the
businesses or activities described in clauses (i) to (x) of this Section 5.04 or
arising in connection with the Transactions.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01                                      Events of Default.  If any of
the following events (“Events of Default”) shall occur and be continuing:

 

(a)                                 Any Loan Party, as applicable, shall fail
(i) to pay any principal of any Advance when the same becomes due and payable or
(ii) to pay any interest on any Advance or make any payment of fees or other
amounts payable under this Agreement within five Business Days after the same
becomes due and payable; or

 

(b)                                 Any representation or warranty made by a
Loan Party herein or in any other Loan Document or by a Loan Party (or any of
its officers or directors) in connection with this Agreement or in any
certificate or other document furnished pursuant to or in connection with this
Agreement, if any, in each case shall prove to have been incorrect in any
material respect when made or deemed made; or

 

(c)                                  (i) A Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(d)(i),
5.01(i)(iv), 5.01(j), 5.02(a), 5.02(b), 5.02(d), 5.03 or 5.04 or (ii) a Borrower
shall fail to perform or observe any term, covenant or agreement contained in
Section 5.01(e) or clauses (i)-(iii) or (v)-(vii) of Section 5.01(i) if such
failure shall remain unremedied for 10 Business Days after written notice
thereof shall have been given to such Borrower by the Administrative Agent or
any Lender, or (iii) a Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement, if any, in each case on its
part to be performed or observed if such failure shall remain unremedied for 30
days after written notice thereof shall have been given to such Borrower by the
Administrative Agent or any Lender; or

 

64

--------------------------------------------------------------------------------


 

(d)                                 A Borrower, the Guarantor or any Significant
Subsidiary shall fail to pay any principal of or premium or interest on any Debt
that is outstanding in a principal amount, or, in the case of any Hedge
Agreement, having a maximum Agreement Value, of at least $200,000,000 in the
aggregate (but excluding Debt outstanding hereunder) of such Borrower, or the
Guarantor or such Significant Subsidiary, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; it being understood and
agreed that notwithstanding the foregoing, the delivery of a notice of
prepayment by one or more lenders under the Existing Shire Indebtedness as a
result of the occurrence of the Acquisitions will not result in an Event of
Default under this clause (d); provided that this clause (d) will apply to the
extent there is a failure to make any such prepayment when the same becomes due
and payable; or

 

(e)                                  Any Loan Party or any Significant
Subsidiary shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Loan Party or any Significant Subsidiary seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), such proceeding
shall remain undismissed or unstayed for a period of 60 days; or the Loan Party
or any Significant Subsidiary shall take any corporate action to authorize any
of the actions set forth above in this Section 6.01(e); or

 

(f)                                   Any one or more judgments or orders for
the payment of money in excess of $200,000,000 shall be rendered against a
member of the Consolidated Group and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 60 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that, for purposes of determining whether an Event
of Default has occurred under this Section 6.01(f), the amount of any such
judgment or order shall be reduced to the extent that (A) such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (B) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, such judgment or order; or

 

65

--------------------------------------------------------------------------------


 

(g)                                  (i) Any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of Voting Stock of
the Reporting Entity (or other securities convertible into or exchangeable for
such Voting Stock) representing 50% or more of the combined voting power of all
Voting Stock of the Reporting Entity (on a fully diluted basis); (ii) during any
period of up to 24 consecutive months, commencing after the date of this
Agreement, a majority of the members of the board of directors of the Reporting
Entity shall not be Continuing Directors; or (iii) AbbVie shall cease to be a
wholly-owned direct or indirect Subsidiary of AbbVie NewCo (to the extent AbbVie
NewCo is the Reporting Entity); or

 

(h)                                 One or more of the following shall have
occurred or is reasonably expected to occur, which in each case would reasonably
be expected to result in a Material Adverse Effect: (i) any ERISA Event;
(ii) the partial or complete withdrawal of the Reporting Entity or any ERISA
Affiliate from a Multiemployer Plan; or (iii) the reorganization or termination
of a Multiemployer Plan; or

 

(i)                                     This Agreement (including the Guaranty
set forth in Article VIII) shall cease to be valid and enforceable against the
Loan Parties (except to the extent it is terminated in accordance with its
terms) or a Loan Party shall so assert in writing;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrowers; provided, however, that in the
event of an Event of Default under Section 6.01(e), (A) the Commitment of each
Lender shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.

 

Notwithstanding anything in this Agreement to the contrary, unless the
Acquisition Cancellation has occurred, for a period commencing on the Closing
Date and ending on the date falling 120 days after the Closing Date (the
“Clean-up Date”), notwithstanding any other provision of any Loan Document, any
breach of covenants, misrepresentation or other default which arises with
respect to the Shire Group will be deemed not to be a breach of representation
or warranty, a breach of covenant or an Event of Default, as the case may be,
if:

 

(i)                                     it is capable of remedy and reasonable
steps are being taken to remedy it;

 

(ii)                                  the circumstances giving rise to it have
not knowingly been procured by or approved by a Borrower; and

 

66

--------------------------------------------------------------------------------


 

(iii)                               it is not reasonably likely to have a
material adverse effect on the Reporting Entity and its Subsidiaries, on a
consolidated basis.

 

If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be, notwithstanding the above.

 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01                                      Authorization and Action. 
Each Lender hereby irrevocably appoints JPMorgan Chase Bank, N.A. (or an
Affiliate thereof designated by it) to act on its behalf as the Administrative
Agent hereunder and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article VII (other than
the third sentence of Section 7.04) are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrowers shall not have rights as
a third party beneficiary of any of such provisions (other than the third
sentence of Section 7.04).

 

SECTION 7.02                                      Administrative Agent
Individually.  The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity as a Lender.  Such Person and its
Affiliates may accept deposits from, own securities of, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any member of the Consolidated Group or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

SECTION 7.03                                      Duties of Administrative
Agent; Exculpatory Provisions.

 

(a)                                 The Administrative Agent’s duties hereunder
and under the other Loan Documents are solely ministerial and administrative in
nature, and the Administrative Agent shall not have any duties or obligations
except those expressly set forth herein or in any other Loan Document. Without
limiting the generality of the foregoing, the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in any other Loan Document); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 

67

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.01 or 6.01)
or (ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until a Borrower or any Lender shall have given
notice to the Administrative Agent describing such Default or Event of Default.

 

(c)                                  Neither the Administrative Agent nor any
other Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty, representation or other information made or
supplied in or in connection with this Agreement, any other Loan Document or the
Information Memorandum, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)                                 Nothing in this Agreement or any other Loan
Document shall require the Administrative Agent or any of its Related Parties to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender, and each Lender confirms to the Administrative Agent that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

 

SECTION 7.04                                      Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the Effective Date, the making of any
Advance or the Closing Date that by its terms must be fulfilled to the
satisfaction of a Lender, each Lender shall be deemed to have consented to,
approved or accepted such condition unless (i) an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the occurrence of the Effective
Date, the making of such Advance or the Closing Date, as applicable, and (ii) in
the case of a condition to the making of an Advance, such Lender shall not have
made available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.  The Administrative Agent may consult with legal counsel (who may be
counsel for a Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

68

--------------------------------------------------------------------------------


 

SECTION 7.05                                      Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub agents appointed
by the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VII and Section 9.04 (as though
such sub-agents were the “Administrative Agent” under this Agreement) as if set
forth in full herein with respect thereto.

 

SECTION 7.06                                      Resignation of Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrowers Upon receipt of
any such notice of resignation, the Required Lenders shall have the right (with
the consent of the Borrowers, provided that no consent of the Borrowers shall be
required if an Event of Default has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders (and with the consent of the Borrowers, provided that no consent of the
Borrowers shall be required if an Event of Default has occurred and is
continuing), appoint a successor Administrative Agent meeting the qualifications
set forth above.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
such Person shall automatically and without the taking of any action by any
Person, be removed as Administrative Agent on the date that is 30 days following
the date such Person became a Defaulting Lender (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”).  In connection
therewith, the Required Lenders, in consultation with the Borrowers, shall
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment on or prior to the
Removal Effective Date, then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be

 

69

--------------------------------------------------------------------------------


 

discharged from all of its duties and obligations hereunder and under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article VII and Section 9.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

 

SECTION 7.07                                      Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 7.08                                      Indemnification.  The Lenders
agree to indemnify the Administrative Agent (to the extent not reimbursed by any
Borrower), ratably according to the respective principal amounts of the Advances
made by each of them (or, if no Advances are at the time outstanding, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement, in
each case, acting in the capacity of Administrative Agent; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not promptly reimbursed for such expenses by the
Borrowers.

 

SECTION 7.09                                      Other Agents. None of the
Lenders identified on the facing page or signature pages of this Agreement as an
“arranger”, “book runner”, “syndication agent” or “documentation agent” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such.  Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender.  Each Lender acknowledges that it
has not relied, and will not rely, on any of the Lenders so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

70

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

GUARANTY

 

SECTION 8.01                                      Guaranty. The Guarantor
absolutely, unconditionally and irrevocably guarantees to the Administrative
Agent for the ratable benefit of the Lender Parties (defined below) (the
“Guaranty”), as a guarantee of payment and not as a guarantee of collection,
prompt payment when due, whether at stated maturity, upon acceleration, demand
or otherwise, and at all times thereafter, of all existing and future
indebtedness and liabilities, whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of the Borrowers to the Lenders and the Administrative Agent
(collectively the “Lender Parties”) arising under this Agreement or any other
Loan Document, including all renewals, extensions and modifications thereof
(collectively, the “Guaranteed Obligations”). This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection or extent
of any collateral therefor, or by any fact or circumstance relating to the
Guaranteed Obligations which might otherwise constitute a defense to the
obligations of the Guarantor under this Guaranty (other than payment in full in
cash).

 

SECTION 8.02                                      No Termination. This Guaranty
is a continuing and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and payable) and any other amounts payable under this Guaranty are
indefeasibly paid and performed in full and the Commitments have terminated.

 

SECTION 8.03                                      Waiver by the Guarantor. The
Guarantor waives notice of the acceptance of this Guaranty and of the extension
or continuation of the Guaranteed Obligations or any part thereof. The Guarantor
further waives presentment, protest, notice, dishonor or default, demand for
payment and any other notices to which the Guarantor might otherwise be entitled
other than any notice required hereunder.

 

SECTION 8.04                                      Subrogation. The Guarantor
shall not exercise any right of subrogation, reimbursement, exoneration,
indemnification or contribution, any right to participate in any claim or remedy
of the Lender Parties or any similar right with respect to any payment it makes
under this Guaranty with respect to the Guaranteed Obligations until all of the
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and payable) have been paid in full in cash and the Commitments have
terminated. If any amount is paid to the Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Lender Parties and shall forthwith be paid to the Lender Parties to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

 

SECTION 8.05                                      Waiver of Defenses. The
liability of the Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and to the extent not prohibited by
applicable law, the Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to, any or all of the following:

 

71

--------------------------------------------------------------------------------


 

(a)                                 any lack of validity or enforceability
against the Borrowers of this Agreement or any agreement or other instrument
relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other obligation of the Borrowers under or in respect of this Agreement or
any other amendment or waiver of or any consent to departure from this
Agreement, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrowers
or any of its Subsidiaries or otherwise;

 

(c)                                  any taking, exchange, release or
non-perfection of any collateral or any taking, release or amendment or waiver
of, or consent to departure from, any other guaranty for all or any of the
Guaranteed Obligations;

 

(d)                                 any manner of application of collateral, if
any, or proceeds thereof, to all or any of the Guaranteed Obligations, or any
manner of sale or other disposition of any collateral for all or any of the
Guaranteed Obligations or any other asset of the Borrowers or any of its
Subsidiaries;

 

(e)                                  any change, restructuring or termination of
the corporate structure or existence of the Borrowers or any of its
Subsidiaries;

 

(f)                                   any failure of the Administrative Agent or
any Lender to disclose to the Guarantor any information relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrowers now or hereafter known to the
Administrative Agent or such Lender (the Guarantor waiving any duty on the part
of the Administrative Agent and the Lenders to disclose such information);

 

(g)                                  the release or reduction of liability of
any other guarantor or surety with respect to the Guaranteed Obligations; or

 

(h)                                 any other circumstance (including, without
limitation, any statute of limitations) or any existence of or reliance on any
representation by the Administrative Agent or any Lender that might otherwise
constitute a defense available to, or a discharge of, any Borrower, the
Guarantor or any other guarantor or surety (other than defense of payment in
full in cash).

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of a Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

SECTION 8.06                                      Exhaustion of Other Remedies
Not Required. The obligations of the Guarantor hereunder are those of primary
obligor, and not merely as surety. The Guarantor waives diligence by the Lender
Parties and action on delinquency in respect of the Guaranteed Obligations or
any part thereof, including, without limitation, any provision of law requiring
the Lender Parties to exhaust any right or remedy or to take any action against
the Borrowers, any

 

72

--------------------------------------------------------------------------------


 

other guarantor or any other Person or property before enforcing this Guaranty
against the Guarantor.

 

SECTION 8.07                                      Stay of Acceleration. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed, upon any action or proceeding, of a Borrower or any other Person, or
otherwise, all such amounts shall nonetheless be payable by the Guarantor
immediately upon demand by the Administrative Agent as and to the extent that
the Administrative Agent has the right to demand such amounts pursuant to
Section 6.01 hereof.

 

SECTION 8.08                                      Jersey Guarantor.  The
Guarantor, which is incorporated in Jersey, irrevocably waives and abandons any
and all rights under the laws of Jersey:

 

(a)                                 whether by virtue of the droit de division
or otherwise, to require that any liability under this Guaranty be divided or
apportioned with any other person or reduced in any manner whatsoever; and

 

(b)                                 whether by virtue of the droit de discussion
or otherwise, to require that recourse be had to the assets of any other person
before any claim is enforced against the Guarantor under this Guaranty.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01                                      Amendments, Etc.

 

(a)                                 No amendment or waiver of any provision of
this Agreement, nor consent to any departure by a Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Loan Parties and acknowledged by the Administrative
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing, do any of the
following:

 

(i)                                     waive any of the conditions specified in
Section 3.01, 3.02 or 3.03 unless signed by each Lender directly and adversely
affected thereby;

 

(ii)                                  increase or extend the Commitments of a
Lender or subject a Lender to any additional obligations, unless signed by such
Lender;

 

(iii)                               reduce the principal of, or stated rate of
interest on, the Advances, the stated rate at which any fees hereunder are
calculated or any other amounts payable hereunder, unless signed by each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default
Interest” or to waive any obligation of the Borrowers to pay Default Interest;

 

73

--------------------------------------------------------------------------------


 

(iv)                              postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, unless signed by each Lender directly and adversely affected thereby;

 

(v)                                 change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Advances, or the number of
Lenders, that, in each case, shall be required for the Lenders or any of them to
take any action hereunder, unless signed by all Lenders;

 

(vi)                              amend this Section 9.01, unless signed by all
Lenders; or

 

(vii)                           release the Guarantor from the Guaranty, unless
signed by all Lenders;

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement.  Notwithstanding the foregoing, the
Administrative Agent and the Borrowers may amend any Loan Document to correct
any errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further consent of any other party to such
Loan Document other than the Administrative Agent and the Borrowers.

 

(b)                                 If, in connection with any proposed
amendment, waiver or consent requiring the consent of “all Lenders,” “each
Lender” or “each Lender directly and adversely affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement; provided
that, concurrently with such replacement, (i) another bank or other entity
(which is reasonably satisfactory to the Borrowers and the Administrative Agent)
shall agree, as of such date, to purchase at par for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Acceptance and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date, and (ii) the Borrowers shall pay to such Non-Consenting Lender in same day
funds on the day of such replacement all principal, interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
to and including the date of termination.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

 

SECTION 9.02                                      Notices, Etc.  (a)  All
notices and other communications provided for hereunder shall be in writing
(including telecopier) and mailed, telecopied or delivered, if to a Borrower or
the Administrative Agent, to the address, telecopier number or if applicable,
electronic mail address, specified for such Person on Schedule II; or, as to a
Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be

 

74

--------------------------------------------------------------------------------


 

designated by such party in a written notice to such Borrower and the
Administrative Agent.  All such notices and communications shall, when mailed or
telecopied, be effective three Business Days after being deposited in the mails,
postage prepaid, or upon confirmation of receipt (except that if electronic
confirmation of receipt is received at a time that the recipient is not open for
business, the applicable notice or communication shall be effective at the
opening of business on the next business day of the recipient), respectively,
except that notices and communications to the Administrative Agent pursuant to
Article II, III or VII shall not be effective until received by the
Administrative Agent.  Delivery by telecopier or other electronic communication
of an executed counterpart of any amendment or waiver of any provision of this
Agreement or of any Exhibit hereto to be executed and delivered hereunder shall
be effective as delivery of a manually executed counterpart thereof.

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of a
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or

 

75

--------------------------------------------------------------------------------


 

expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to a Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)                                 Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any communication
has been posted to the Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement. Each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers, the Guarantor or their
securities for purposes of United States federal or state securities laws.

 

(e)                                  If any notice required under this Agreement
is permitted to be made, and is made, by telephone, actions taken or omitted to
be taken in reliance thereon by the Administrative Agent or any Lender shall be
binding upon the Borrowers notwithstanding any inconsistency between the notice
provided by telephone and any subsequent writing in confirmation thereof
provided to the Administrative Agent or such Lender; provided that any such
action taken or omitted to be taken by the Administrative Agent or such Lender
shall have been in good faith and in accordance with the terms of this
Agreement.

 

(f)                                   With respect to notices and other
communications hereunder from a Borrower to any Lender, such Borrower shall
provide such notices and other communications to the Administrative Agent, and
the Administrative Agent shall promptly deliver such notices and other
communications to any such Lender in accordance with subsection (b) above or
otherwise.

 

SECTION 9.03                                      No Waiver; Remedies.  No
failure on the part of any Lender or the Administrative Agent to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
applicable law.

 

SECTION 9.04                                      Costs and Expenses.  (a)  The
Borrowers agree to pay, upon demand, all reasonable and documented out-of-pocket
costs and expenses of each Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement and the
other documents to be delivered hereunder, including, (i) all due diligence,
syndication (including printing and distribution), duplication and messenger
costs and (ii) the reasonable and documented fees and expenses of a single
primary counsel (and a local

 

76

--------------------------------------------------------------------------------


 

counsel in each relevant jurisdiction) for the Administrative Agent with respect
thereto and with respect to advising the Agents as to their respective rights
and responsibilities under this Agreement.  The Borrowers further agree to pay,
upon demand, all reasonable and documented out-of-pocket costs and expenses of
the Agents and the Lenders, if any, in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement and the
other documents to be delivered hereunder, including, without limitation,
reasonable and documented fees and expenses of a single primary counsel and an
additional single local counsel in any local jurisdictions for the Agents and
the Lenders and, in the case of an actual or perceived conflict of interest
where the Administrative Agent notifies the Borrowers of the existence of such
conflict, one additional counsel, in connection with the enforcement of rights
under this Agreement.

 

(b)                                 The Borrowers agree to indemnify and hold
harmless each Agent and each Lender and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
penalties, liabilities and expenses (provided, that, the Borrowers’ obligations
to the Indemnified Parties in respect of fees and expenses of counsel shall be
limited to the reasonable fees and expenses of one counsel for all Indemnified
Parties, taken together, (and, if reasonably necessary, one local counsel in any
relevant jurisdiction) and, solely in the case of an actual or potential
conflict of interest, of one additional counsel for all Indemnified Parties,
taken together (and, if reasonably necessary, one local counsel in any relevant
jurisdiction) (all such claims, damages, losses, penalties, liabilities and
reasonable expenses being, collectively, the “Losses”) that may be incurred by
or asserted or awarded against any Indemnified Party, in each case arising out
of or in connection with or by reason of, or in connection with the preparation
for a defense of, any investigation, litigation or proceeding arising out of,
related to or in connection with (i) this Agreement, any of the transactions
contemplated hereby or the actual or proposed use of the proceeds of the
Advances or (ii) the actual or alleged presence of Hazardous Materials on any
property of the Consolidated Group or any Environmental Action relating in any
way to the Consolidated Group, in each case whether or not such investigation,
litigation or proceeding is brought by a Borrower, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated, except to the extent Losses (A) are found
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Party or any of its Affiliates (including any breach of its
obligations under this Agreement), (B) result from any dispute between an
Indemnified Party and one or more other Indemnified Parties (other than against
an Agent acting in such a role)  or (C) result from the claims of one or more
Lenders solely against one or more other Lenders (and not claims by one or more
Lenders against any Agent acting in its capacity as such except, in the case of
Losses incurred by any Agent or any Lender as a result of such claims, to the
extent such Losses are found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, bad faith or willful misconduct (including any breach of its
obligations under this Agreement)) not attributable to any actions of a member
of the Consolidated Group and for which the members of the Consolidated Group
otherwise have no liability.  The Loan Parties further agree that no Indemnified
Party shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any Loan Party, their Subsidiaries or any of their shareholders or
creditors for or in connection with this Agreement or any of the transactions
contemplated hereby or the actual or

 

77

--------------------------------------------------------------------------------


 

proposed use of the proceeds of the Advances, except to the extent such
liability is found in a final nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
bad faith or willful misconduct (including any breach of its obligations under
this Agreement).  In no event, however, shall any Indemnified Party be liable on
any theory of liability for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings).  Notwithstanding the foregoing, this section 9.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  If any payment of principal of, or
Conversion of, any Eurocurrency Rate Advance is made by a Borrower to or for the
account of a Lender other than on the last day of the Interest Period for such
Advance, as a result of (i) a payment or Conversion pursuant to Section 2.06,
2.08(d), 2.08(e), 2.10 or 2.12, (ii) acceleration of the maturity of the
Advances pursuant to Section 6.01, (iii) a payment by an Eligible Assignee to
any Lender other than on the last day of the Interest Period for such Advance
upon an assignment of the rights and obligations of such Lender under this
Agreement pursuant to Section 9.07 as a result of a demand by the Borrowers
pursuant to Section 9.07(a) or (iv) for any other reason, such Borrower shall,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional reasonable losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion or as a result of any inability to Convert or exchange in the case of
Section 2.08 or 2.12, including, without limitation, any reasonable loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

 

(d)                                 Without prejudice to the survival of any
other agreement of a Borrower hereunder, the agreements and obligations of the
Borrowers contained in Sections 2.11, 2.14 and 9.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder.

 

SECTION 9.05                                      Right of Setoff.  Subject to
Section 3.04, upon (a) the occurrence and during the continuance of any Event of
Default and (b) the making of the request or the granting of the consent
specified by Section 6.01 to authorize the Administrative Agent to declare the
Advances due and payable pursuant to the provisions of Section 6.01, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement, whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  Each Lender agrees
promptly to notify the applicable Borrower after any such setoff and application
is made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application.  The rights of each Lender
and its Affiliates under this Section 9.05 are in addition to other rights and
remedies (including, without limitation, other rights of setoff) that such
Lender and its Affiliates may have.

 

78

--------------------------------------------------------------------------------


 

SECTION 9.06                                      Binding Effect.  This
Agreement shall become effective upon the satisfaction (or waiver in accordance
with Section 9.01) of the conditions set forth in Section 3.01 and, thereafter,
shall be binding upon and inure to the benefit of, and be enforceable by, the
Loan Parties, the Administrative Agent and each Lender and their respective
successors and permitted assigns, except that the Loan Parties shall have no
right to assign their rights hereunder or any interest herein without the prior
written consent of each Lender, and any purported assignment without such
consent shall be null and void.

 

SECTION 9.07                                      Assignments and
Participations.  (a)  Each Lender may, with the consent of the Borrowers and the
Administrative Agent, which consents shall not be unreasonably withheld or
delayed and, in the case of the Borrowers, (A) shall not be required while an
Event of Default has occurred and is continuing and (B) shall be deemed given if
the Borrowers shall not have objected within 10 Business Days following its
receipt of notice of such assignment (and, within five days after demand by the
Borrowers (with a copy of such demand to the Administrative Agent) to (i) any
Defaulting Lender, (ii) any Lender that has made a demand for payment pursuant
to Section 2.11 or 2.14, (iii) any Lender that has asserted pursuant to
Section 2.08(b) or 2.12 that it is impracticable or unlawful for such Lender to
make Eurocurrency Rate Advances or (iv) any Lender that fails to consent to an
amendment or waiver hereunder for which consent of all Lenders (or all affected
Lenders) is required and as to which the Required Lenders shall have given their
consent, such Lender will), assign to one or more Persons (other than natural
persons) all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it); provided, however, that:

 

(A)                               such consent shall not be required in the case
of an assignment to any other Lender or an Affiliate of any Lender, provided
that notice thereof shall have been given to the Borrowers and the
Administrative Agent;

 

(B)                               each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement;

 

(C)                               except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an assignment
of all of a Lender’s rights and obligations under this Agreement, the amount of
the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $25,000,000 or an
integral multiple of $5,000,000 in excess thereof;

 

(D)                               each such assignment shall be to an Eligible
Assignee;

 

(E)                                each such assignment made as a result of a
demand by the Borrowers pursuant to this Section 9.07(a) shall be arranged by
the Borrowers with the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that, in the

 

79

--------------------------------------------------------------------------------


 

aggregate, cover all of the rights and obligations of the assigning Lender under
this Agreement;

 

(F)                                 no Lender shall be obligated to make any
such assignment as a result of a demand by the Borrowers pursuant to this
Section 9.07(a), (1) so long as a Default shall have occurred and be continuing
and (2) unless and until such Lender shall have received one or more payments
from one or more Eligible Assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount, and from a Borrower or one or more Eligible Assignees in an aggregate
amount equal to all other amounts accrued to such Lender under this Agreement
(including, without limitation, any amounts owing under Sections 2.11, 2.14 or
9.04(c)) and (3) unless and until the Borrowers shall have paid (or caused to be
paid) to the Administrative Agent a processing and recordation fee of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(G)                               the parties to each such assignment (other
than, except in the case of a demand by the Borrowers pursuant to this
Section 9.07(a), the Borrowers) shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance and, if such assignment does not occur as a result of a demand by the
Borrowers pursuant to this Section 8.07(a) (in which case the Borrowers shall
pay the fee required by subclause (F)(3) of this Section 8.07(a)), a processing
and recordation fee of $3,500; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment.  The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Section 9.04(a) and (b) with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

 

(b)                                 By executing and delivering an Assignment
and Acceptance, the Lender assignor thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows:

 

(i)                                     other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no

 

80

--------------------------------------------------------------------------------


 

responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto;

 

(ii)                                  such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or the performance or observance by any
Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto;

 

(iii)                               such assignee confirms that it has received
a copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01(e) and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance;

 

(iv)                              such assignee will, independently and without
reliance upon any Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;

 

(v)                                 such assignee confirms that it is an
Eligible Assignee;

 

(vi)                              such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and

 

(vii)                           such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

 

(c)                                  Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and an assignee representing that it
is an Eligible Assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrowers.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as the agent of the Borrowers, shall maintain at its address
referred to in Section 9.02(a) a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount (and
stated interest) of the Advances owing to, each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrowers, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for

 

81

--------------------------------------------------------------------------------


 

inspection by the Borrowers or any Lender at any reasonable time and from time
to time upon reasonable prior notice.

 

(e)                                  Each Lender may sell participations to one
or more banks or other entities (other than a Borrower or any of its Affiliates
or any natural person) in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it) without the consent of the
Administrative Agent or any Borrower; provided, however, that:

 

(i)                                     such Lender’s obligations under this
Agreement (including, without limitation, its Commitment) shall remain
unchanged;

 

(ii)                                  such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;

 

(iii)                               such Lender shall remain the Lender of any
such Advance for all purposes of this Agreement;

 

(iv)                              the Borrowers, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; and

 

(v)                                 no participant under any such participation
shall have any right to approve any amendment or waiver of any provision of this
Agreement, or any consent to any departure by any Borrower herefrom or
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or stated rate of interest on, the Advances or the
stated rate at which any fees or any other amounts payable hereunder are
calculated, in each case to the extent subject to such participation, or
postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or any other amounts payable hereunder, in each case to the
extent subject to such participation.

 

Each Lender shall promptly notify the Borrowers after any sale of a
participation by such Lender pursuant to this Section 9.07(e); provided that the
failure of such Lender to give notice to the Borrowers as provided herein shall
not affect the validity of such participation or impose any obligations on such
Lender or the applicable participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the

 

82

--------------------------------------------------------------------------------


 

Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(f)                                   Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrowers furnished to such
Lender by or on behalf of the Borrowers; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Information relating to the
Borrowers received by it from such Lender as more fully set forth in
Section 9.08.

 

(g)                                  Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation and the Advances owing to it) to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System or any central bank having
jurisdiction over such Lender.

 

SECTION 9.08                                      Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that the Administrative Agent or such Lender, as applicable, agrees
that it will, to the extent practicable and other than with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, notify the Borrowers
promptly thereof, unless such notification is prohibited by law, rule or
regulation), (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or any action or proceeding relating to this Agreement
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to a Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the
Borrowers or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than a Borrower.  In addition, the
Agents may disclose the existence of this Agreement and

 

83

--------------------------------------------------------------------------------


 

information about this Agreement to service providers to the Agents in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.  Each Lender acknowledges that its ability to disclose
information concerning the Transactions is restricted by the City Code and the
Panel and that Section 9.08 is subject to those restrictions.

 

For purposes of this Section, “Information” means this Agreement and the other
Loan Documents and all information received from the Consolidated Group relating
to the Consolidated Group or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a non-confidential basis prior to disclosure by the Consolidated Group.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.09                                      Governing Law. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

SECTION 9.10                                      Execution in Counterparts. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement by telecopier, facsimile or in a .pdf or similar file
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 9.11                                      Jurisdiction, Etc.  (a)  Each
of the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court
sitting in New York County or any federal court of the United States of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in any such New York
State court or, to the extent permitted by law, in any such federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(b)                                 Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York State or federal court.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c)                                  Each Loan Party hereby irrevocably appoints
AbbVie as its authorized agent for service of process in any suit, action or
proceeding with respect to this Agreement, and agrees that service of process
upon such agent, and written notice of said service to such Loan Party by the
Person serving the same, each in the manner provided for notices in
Section 9.02, shall be deemed in every respect effective service of process upon
such Loan Party in any such

 

84

--------------------------------------------------------------------------------


 

suit, action or proceeding. Each other party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.02.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.12                                      Patriot Act Notice.  Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Patriot Act.  The Loan Parties shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

 

SECTION 9.13                                      No Advisory or Fiduciary
Responsibility.  In its capacity as an Agent or a Lender, (a) no Agent or Lender
has any responsibility except as set forth herein and (b) no Agent or Lender
shall be subject to any fiduciary duties or other implied duties (to the extent
permitted by law to be waived).  Each Borrower agrees that it will not take any
position or bring any claim against any Agent or any Lender that is contrary to
the preceding sentence.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), each Borrower acknowledges and agrees that: (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between each Borrower and its Affiliates,
on the one hand, and the Agents and the Lenders, on the other hand; (ii) each
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor or agent for any Borrower or any of its
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and no Agent or Lender has any obligation to disclose any of such interests to
such Borrower or its Affiliates.

 

SECTION 9.14                                      Waiver of Jury Trial.  Each of
the Borrowers and the Guarantor, the Administrative Agent and the Lenders hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the actions of the Administrative Agent or any
Lender in the negotiation, administration, performance or enforcement thereof.

 

SECTION 9.15                                      Conversion of Currencies.  If,
for the purpose of obtaining judgment in any court, it is necessary to convert a
sum owing hereunder in one currency into another currency, each party hereto
agrees, to the fullest extent that it may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

85

--------------------------------------------------------------------------------


 

The obligations of the Loan Parties in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

SECTION 9.16                                      Borrower Obligations Joint and
Several; Acquisition Cancellation.  The obligations of the Borrowers hereunder
are joint and several; provided that notwithstanding anything herein to the
contrary, if the Acquisition Cancellation occurs (i) AbbVie NewCo shall
automatically cease to be a “Borrower” hereunder and shall be released from this
Agreement and its obligations hereunder and (ii) New Foreign HoldCo shall
automatically cease to be a “Guarantor” hereunder and shall automatically be
released from this Agreement, its Guaranty and its other obligations hereunder. 
The Lenders authorize the Administrative Agent to enter into any releases or
other agreements and make any modifications to this Agreement as necessary
without any further consent from any Lenders in order to effect the terms of
this Section 9.16.

 

[SIGNATURE PAGES FOLLOW]

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

ABBVIE INC., as a Borrower

 

 

 

 

 

 

 

By:

/s/ Amarendra Duvvur

 

 

Name: Amarendra Duvvur

 

 

Title: Vice President, Treasurer

 

 

 

 

 

 

 

ABBVIE PRIVATE LIMITED, as a Borrower

 

 

 

 

 

 

 

By:

/s/ Matt Regan

 

 

Name: Matt Regan

 

 

Title: Director

 

 

 

 

 

 

 

ABBVIE HOLDINGS PRIVATE LIMITED, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Gwenan White

 

 

Name: Gwenan White

 

 

Title: Director

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Lisa A Whatley

 

 

Name: Lisa A Whatley

 

 

Title: Senior Vice President

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Robert LaPorte

 

 

Name: Robert LaPorte

 

 

Title: Director

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Sherrese Clarke

 

 

Name: Sherrese Clarke

 

 

Title: Authorized Signatory

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Ritam Bhalla

 

 

Name: Ritam Bhalla

 

 

Title: Director

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

/s/ James Goodall

 

 

Name: James Goodall

 

 

Title: Managing Director

 

 

 

 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

/s/ Brendan Heneghan

 

 

Name: Brendan Heneghan

 

 

Title: Director

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Andreas Bubenzer-Paim

 

 

Name: Andreas Bubenzer-Paim

 

 

Title: Director

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Ross Levitsky

 

 

Name: Ross Levitsky

 

 

Title: Managing Director

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Alan Vitulich

 

 

Name: Alan Vitulich

 

 

Title: Director

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

 


 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

By:

/s/ Richard Bernal

 

 

Name: Richard Bernal

 

 

Title: Managing Director

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Samuel Miller

 

 

Name: Samuel Miller

 

 

Title: Authorized Signatory

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

Name: Bertram H. Tang

 

 

Title: Authorized Signatory

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Scott MacVicar

 

 

Name: Scott MacVicar

 

 

Title: Authorized Signatory

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANCO SANTANDER, S.A., NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Rita Walz-Cuccioli

 

 

Name: Rita Walz-Cuccioli

 

 

Title: Executive Director

Banco Santander, S.A., New York Branch

 

 

 

 

 

By:

/s/ Terence Corcoran

 

 

Name: Terence Corcoran

 

 

Title: Senior Vice President

Banco Santander, S.A., New York Branch

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

 

 

By:

/s/ Steven Aloupis

 

 

Name: Steven Aloupis

 

 

Title: Managing Director

Capital Markets

 

 

 

 

 

By:

/s/ Hsing H. Huang

 

 

Name: Hsing H. Huang

 

 

Title: Associate Director

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

By:

/s/ Jaime Sussman

 

 

Name: Jaime Sussman

 

 

Title: Vice President

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

 

 

 

 

By:

/s/ Tracy Rahn

 

 

Name: Tracy Rahn

 

 

Title: Director

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DNB CAPITAL LLC, as a Lender

 

 

 

 

 

By:

/s/ Kristie Li

 

 

Name: Kristie Li

 

 

Title: First Vice President

 

 

 

 

 

By:

/s/ Philip Kurpiewski

 

 

Name: Philip Kurpiewski

 

 

Title: Senior Vice President

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LLOYDS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Stephen Giacolone

 

 

Name: Stephen Giacolone

 

 

Title: Assistant Vice President G011

 

 

 

 

 

By:

/s/ Daven Popat

 

 

Name: Daven Popat

 

 

Title: Senior Vice President P003

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SVENSKA HANDELSBANKEN AB (PUBL), NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Linda Guilliano

 

 

Name: Linda Guilliano

 

 

Title: SVP - Human Resources

 

 

 

 

 

By:

/s/ Mark Emmett

 

 

Name: Mark Emmett

 

 

Title: Vice President

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Brittany Mondane

 

 

Name: Brittany Mondane

 

 

Title: Senior Vice President

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Andrea S. Chen

 

 

Name: Andrea S. Chen

 

 

Title: Director

 

Signature Page to

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 